EXHIBIT 10.3

 

ASSET PURCHASE AGREEMENT

 

This Asset Purchase Agreement (this “Agreement”) is entered into as of May 13,
2019 (the “Effective Date”), by and between Harvest of Nevada (Decatur LV), LLC,
a Nevada limited liability company (“Purchaser”), Harvest Health & Recreation,
Inc., a British Columbia corporation (“Harvest Health”), and MEDIFARM LLC, a
Nevada limited liability company (“Seller”). Purchaser is a wholly owned,
indirect subsidiary of Harvest Health.

 

RECITALS

 

A. Seller is engaged in the business of selling Medical and Recreational
Marijuana and all associated derivatives and products, under multiple State of
Nevada Department of Taxation licenses, at the Premises, being referred to
herein as the “Business”;

 

B. Purchaser is interested in purchasing, and Seller is interested in selling,
certain assets related to the Business, as more fully described herein;

 

C. The parties hereto desire that Seller sell, assign, transfer and convey to
Purchaser, and that Purchaser purchase from Seller, the Assets (as defined
below) in exchange for the consideration set forth herein, all according to the
terms and subject to the conditions set forth in this Agreement (the
“Transaction”).

 

NOW, THEREFORE, in consideration of the representations, warranties and
covenants herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows.

 

ARTICLE I

 

PURCHASE AND SALE OF ASSETS

 

1.1 Purchase and Sale of Assets and Assumption of Assumed Liabilities.

 

(a) Upon the terms and subject to the conditions set forth in this Agreement,
effective as of the Closing Date (as defined below), Seller agrees to sell,
assign, transfer, convey and deliver to Purchaser, and Purchaser agrees to
purchase from Seller, all of Seller’s right, title and interest in and to the
Assets, free and clear of all Encumbrances (other than Permitted Encumbrances).

 

(b) In connection with the Transaction, on the Closing Date, Seller shall take
any and all actions that may be required, or reasonably requested by Purchaser,
to transfer good, valid and marketable title to all of the Assets, free and
clear of all Encumbrances (other than Permitted Encumbrances), to Purchaser, and
Seller shall deliver possession of all of the Assets to Purchaser on the Closing
Date. Seller shall further deliver to Purchaser proper assignments, bills of
sale, conveyances and other instruments of sale and/or transfer in forms
reasonably satisfactory to Purchaser to convey to Purchaser good title to all
Assets, free and clear of all Encumbrances (other than Permitted Encumbrances),
as well as such other instruments of sale and/or transfer as Purchaser may
reasonably request (whether on or after the Closing Date) to evidence and effect
the Transaction contemplated herein.

 



 1

  



 

1.2 Assets.

 

(a) As used in this Agreement, the term “Assets” means, collectively, all of
Seller’s right, title and interest in and to all the assets, properties and
rights that are owned, including licenses, permits, approvals and other
authorizations issued to it by any governmental authority, including a court
(each, a “Governmental Authority”) which are used in connection with the
operation of the Seller’s Business, including those listed on Schedule
1.2(a)(i), and the lease for the Premises, used or held for use exclusively in
the conduct of the Business dated April 23, 2014 (the “Lease”) together with the
goodwill of the Business associated therewith (including the Assumed Contracts
(if any), any bonds required to be posted by Seller by Law, the Business
Records, the Tangible Personal Property and any other asset identified herein),
customer databases and lists, financial records, all product inventory as set
forth in Schedule 1.2(a) (the “Inventory Listing Report”), appropriate equipment
and real property lease for the Premises, all procedural and operational
manuals, all equipment, computers and electronics owned by Seller, in each case
only those specifically related to or located at the Premises as set forth on
Schedule 1.2(a)(ii), and the phone number (702) 627-BLUM, excluding the Excluded
Assets (as defined below). The Inventory Listing Report shall be attached to
this Agreement prior to the Closing Date and shall list the Company’s inventory
as of the Closing Date.

 

1.3 Excluded Assets. Notwithstanding anything herein to the contrary, it is
hereby expressly acknowledged and agreed that the Assets shall not include, and
Seller is not selling, conveying, assigning, transferring or delivering to
Purchaser, and Purchaser is not purchasing, acquiring or accepting from Seller,
any of the rights, properties or assets set forth or described in paragraphs (a)
through (f) below (the rights, properties and assets expressly excluded by this
Section 1.3 from the Assets being referred to herein as the “Excluded Assets”):

 

(a) all rights, claims or causes of action of Seller arising under this
Agreement;

 

(b) all Seller bank accounts;

 

(c) all Accounts Receivable;

 

(d) all Seller credit cards, lines of credit, or similar agreements for the
extension of credit

 

(e) the corporate charter, qualifications to conduct business as a foreign
corporation, arrangements with registered agents relating to foreign
qualifications, taxpayer and other identification numbers, seals, minute books,
stock transfer books, blank stock certificates, and other documents relating to
the organization, maintenance, and existence of Seller as a corporation;

 

(f) all Employee Benefit Plans and any assets associated with such Employee
Benefit Plans; and

 

(g) any contracts of Seller which are not Assumed Contracts and any other assets
identified herein.

 

1.4 Assumption of Liabilities.

 

(a) Subject to and upon the terms and conditions of this Agreement, effective as
of the Closing Date, Purchaser agrees to assume from Seller and to pay, perform
and discharge according to their terms ONLY the following specified Liabilities
(collectively, the “Assumed Liabilities”), but no others: (i) all Liabilities,
if any, of Seller specifically set forth herein, (ii) all Liabilities incurred
with respect to the Assets, including the Assumed Contracts, from and after the
Closing Date, and (iii) any Transfer Taxes, Fees and Property Taxes, in each
case, to the extent specifically allocated to Purchaser pursuant to Section 5.2.
Purchaser shall not assume any Liabilities of Seller, and Seller shall remain
liable for and shall discharge any and all Liabilities incurred with respect to
the Assets, including the Assumed Contracts, prior to the Closing.

 



 2

  



 

(b) Nothing herein shall be deemed to deprive Purchaser or any Affiliate of
Purchaser, as applicable, of any defenses, set-offs or counterclaims that Seller
has or may have had or that Purchaser, or any Affiliate of Purchaser, as
applicable, shall have (to the extent relating to the Assumed Liabilities) to
any of the Assumed Liabilities (the “Defenses and Claims”). Effective as of the
Closing, Seller agrees to assign, transfer and convey to Purchaser all Defenses
and Claims and agrees to cooperate with Purchaser to maintain, secure, perfect
and enforce such Defenses and Claims.

 

1.5 Liabilities Not Assumed. Purchaser shall not assume any Liabilities of
Seller other than the Assumed Liabilities, nor shall it assume any of the
following obligations or Liabilities (all obligations or Liabilities not assumed
by Purchaser herein are collectively referred to herein as “Excluded
Liabilities”), which in each case shall remain obligations and Liabilities of
Seller:

 

(a) Any Liability arising out of or as a result of any legal or equitable Action
or judicial or administrative proceeding initiated at any time to the extent
arising out of facts occurring prior to the Closing;

 

(b) Any Liability of Seller or otherwise imposed on the Assets or with respect
to the Business, in respect of any Tax, including (i) any Liability of Seller
for the Taxes of any other Person under Treasury Regulation Section 1.1502-6 (or
any similar provision of state, local or foreign Law), as a transferee or
successor, by contract or otherwise, (ii) any Transfer Taxes or Property Taxes
except, in each case, to the extent specifically allocated to Purchaser pursuant
to Section 5.2, and (iii) any liability of Seller for Taxes arising in
connection with the consummation of the Transaction or because Seller is
transferring the Assets, excluding any Transfer Taxes allocated to Purchaser
pursuant to Section 5.2;

 

(c) Any Liabilities required to have been performed or paid prior to the
Closing, or related to or arising from any breach or default by Seller, whether
on or before the Closing, of any Assumed Contracts, or related to or arising
from any tort, infringement or violation of Laws by Seller, to the extent
occurring or arising from facts occurring on or prior to the Closing;

 

(d) Any Liability of Seller incurred in connection with or under this Agreement
(including with respect to any of Seller’s representations, warranties,
agreements, or covenants hereunder) relating to the execution or performance of
this Agreement and the transactions contemplated herein;

 

(e) Except as set forth in Sections 8.14 and 8.15, any fees or expenses incurred
by Seller or its shareholders with respect to Seller’s or such Persons’
engagement of counsel, or any investment banker, appraiser or accounting firm
engaged to perform services in connection with the Transaction;

 

(f) Any obligations of Seller for borrowed money;

 

(g) Any Liability of Seller not related to the Assets;

 

(h) Any Liability relating to the Excluded Assets;

 

(i) Any Liability or obligation of Seller or any of its Affiliates relating to
any current or former employee or other service provider of Seller or any of its
Affiliates, or any dependent or beneficiary thereof, including without
limitation (i) any Liability arising under any Employee Benefit Plan, including
any Multiemployer Plan or other Pension Plan, (ii) any Liability that
constitutes a Withdrawal Liability or COBRA Liability, (iii) any Liability
arising in connection with the actual or prospective employment or engagement,
the retention and/or discharge by Seller or any of its Affiliates of any current
or former employee or other service provider , (iv) any Liability for wages,
remuneration, compensation (including any bonuses due any employee arising as a
result of the transactions contemplated hereby), benefits, severance, vacation
or other paid-time-off or other accrued obligations (A) associated with any
employee or other service provider of Seller or any of its Affiliates (including
any Business Employee) who does not become a Transitioned Employee (or any
dependent or beneficiary thereof), and (B) with respect to any Transitioned
Employee, arising on or prior to the Closing Date, and (v) any claim of an
unfair labor practice, or any claim under any state unemployment compensation or
worker’s compensation Law or under any federal or state employment
discrimination Law;

 



 3

  



 

(j) Any Liability of Seller related to the Assets under any Environmental Law
which first arose prior to or is related to actions occurring on or prior to the
Closing Date;

 

(k) Any Liability of Seller listed as an Account Payable or debt amount owed. At
the Closing Date, in conjunction with this Transaction, Seller shall warrant to
Purchaser that all Accounts Payable and debt amounts, as of that date, are
current and with a zero balance, unless excluded and agreed to in writing by
Purchaser;

 

(l) Any other Liabilities specifically not agreed to in writing herein;

 

(m) customer returns for sales made by Seller within thirty days prior to the
Closing Date, where such sales are returned within thirty days after the Closing
Date;

 

(n) any product liability or similar claim for injury to persons or property,
regardless of when made or asserted, which arises out of or is based upon any
express or implied representation, warranty or agreement made by the Seller or
its agents, or which is imposed by operation of law or otherwise, in connection
with any sales performed by or on behalf of the Seller on or prior to the
Closing Date; and

 

(o) any liability arising out of or in connection with litigation or other legal
proceedings, claims or investigations related to the Seller or the Business and
its operations, regardless of when made or asserted, including, without
limitation, contract, tort, intellectual property, infringement or
misappropriation, crime, fraudulent conveyance, workers’ compensation, product
liability or similar claim for injury to persons or property which arises out of
or is based upon any express or implied warranty, representation or agreement of
the Seller or its employees or agents, or which is imposed by law or otherwise
occurring on or prior to the Closing Date.

 

1.6 Purchase Consideration.

 

(a) The aggregate consideration for the Assets due at the Closing shall be
$11,000,000 (the “Purchase Price”), of which $7,000,000 shall be in cash or
immediately available funds (the “Cash Consideration”) and $4,000,000 (the
“Stock Consideration”), less any deposits released related to the Transaction
and the assumption of the Assumed Liabilities (the “Liability Assumption”)
(together with the Cash Consideration and the Stock Consideration, the
“Transaction Consideration”).

 

(b) The Stock Consideration shall be paid in multiple voting shares of Harvest
Health (the “Multiple Voting Shares”). The number of Multiple Voting Shares to
be issued shall be determined by dividing the amount of the Stock Consideration
(adjusted to Canadian dollars by multiplying the total Stock Consideration by
the daily average exchange rate published by the Bank of Canada on the date
immediately prior to the Closing Date) by 100 times the closing price of the
subordinate voting shares of Harvest Health (the “Subordinate Voting Shares”) on
the Canadian Securities Exchange (the “CSE”) on the Business Day prior to the
Closing Date (the “Stock Consideration Shares”).

 



 4

  



 

1.6.1 Escrow Deposit

 

(a) Within three business days of execution of this Agreement, Purchaser shall
deposit with a mutually agreeable escrow agent $1,500,000 (the “Escrow Deposit”)
pursuant to the terms of the Escrow Agreement. The Escrow Deposit shall not be
refundable if any state or local governmental authority determines the
Purchaser, any of its subsidiaries, affiliates or designees is not suitable to
be a transferee of the Assets or the acquiror of the Business. The Escrow
Deposit shall be refundable only if: 1) the Transaction fails to close due to a
breach of Seller; 2) the Purchaser, any of its subsidiaries, affiliates or
designees who seek to acquire the Assets or Seller fails to receive all
necessary government and regulatory approvals (“Necessary Approvals”) for any
reason other than set forth in the previous sentence; or 3) the Necessary
Approvals are not received within six months from the execution of this
Agreement.

 

(b) The Escrow Company shall be Anthony LG, PLLC (“Escrow Company”). All costs
associated with the Escrow Company in regards to this Transaction, shall be paid
equally by the Seller and the Purchaser.

 

1.7 Consent of Third Parties. Notwithstanding anything to the contrary in this
Agreement, this Agreement shall not constitute an agreement to assign or
transfer any Asset, instrument, contract, lease, permit or other agreement or
arrangement or any claim, right or benefit arising thereunder or resulting
therefrom if an assignment or transfer or an attempt to make such an assignment
or transfer without the consent of a third party would constitute a material
breach or violation thereof or affect adversely the rights of Purchaser or
Seller thereunder; and any assignment or transfer to Purchaser by Seller of any
interest under any such Asset, instrument, contract, lease, permit or other
agreement or arrangement that requires the consent of a third party shall be
made subject to such consent or approval being obtained. Nothing in this Section
1.7 shall be deemed to constitute an agreement to exclude from the Assets any
assets described under Section 1.2.

 

1.8 Allocation. Following the Closing, Seller and Purchaser shall use
commercially reasonable efforts to prepare a joint schedule allocating the
aggregate consideration (including the Assumed Liabilities) payable for the
Assets in accordance with Section 1060 of the Internal Revenue Code of 1986, as
amended (the “Code”) and the Treasury regulations promulgated thereunder (and
any similar provision of state, local or foreign Law, as appropriate) (the
“Allocation Schedule”). If Seller and Purchaser are able to agree upon the
Allocation Schedule within thirty (30) days following the Closing Date, Seller
and Purchaser shall each file IRS Form 8594, and all federal, state, local and
foreign tax returns, in accordance with the Allocation Schedule. If Purchaser
and Seller are unable to agree upon the Allocation Schedule within 30 days after
the Closing Date, any dispute or disagreement between Purchaser and Seller
regarding any matter set forth in the Allocation Schedule shall be resolved
promptly by the Independent Auditor, the costs of which shall be borne equally
by Purchaser, on the one hand, and Seller, on the other hand. Purchaser and
Seller shall prepare and file all Tax Returns and other statements in a manner
consistent with the Allocation Schedule and shall not make any inconsistent
statement or adjustment on any Tax Returns or otherwise during the course of an
audit, investigation or other dispute with a Taxing authority, provided,
however, that nothing contained herein shall prevent Purchaser or Seller from
settling any proposed deficiency or adjustment by any Taxing authority based
upon or arising out of the Allocation Schedule, and neither Purchaser nor Seller
shall be required to litigate before any court any proposed deficiency or
adjustment by any Taxing authority challenging such Allocation Schedule.

 

1.9 Withholding. Purchaser shall be entitled to deduct and withhold from the
consideration otherwise payable pursuant to this Agreement to Seller such
amounts as Purchaser is required to deduct and withhold under the Code, or any
Tax Law, with respect to the making of such payment. To the extent that amounts
are so withheld, such withheld amounts shall be treated for all purposes of this
Agreement as having been paid to the Person in respect of whom such deduction
and withholding was made.

 



 5

  



 

ARTICLE II

 

THE CLOSING

 

2.1 Closing. The consummation of the Transaction will take place at a closing to
be held at the offices of Seller (the “Closing”) on the third business day after
the satisfaction or waiver of all of the closing conditions to the obligations
of the parties contemplated hereby (the “Closing Date”).

 

2.2 Deliveries by Purchaser at the Closing. Purchaser shall deliver, or cause to
be delivered to Seller, the following:

 

(a) At the Closing, the Purchase Price by wire transfer of immediately available
funds to the account designated by Seller. The parties agree that the Seller
shall pay any commission owed to the Seller’s broker at the Closing; and

 

(b) Within five (5) business days of the Closing Date, the Stock Consideration
Shares.

 

(c) At the Closing, the certificate contemplated by section 5.1(c) of this
Agreement.

 

2.3 Deliveries by Seller and Purchaser at the Closing. At the Closing, as
conditions precedent to Closing, Seller shall deliver, or cause to be delivered,
to Purchaser, and Purchaser shall deliver, or cause to be delivered, to Seller,
as applicable, the following:

 

(a) evidence satisfactory to Purchaser of (i) the third party consents set forth
in Section 1.7 and (ii) any other required consents from third parties,
including current lender(s), the State of Nevada, Clark County and City of Las
Vegas, for the transactions contemplated herein;

 

(b) a bill of sale, assignments and assumptions of contracts and licenses as
agreed to by Purchaser, and such other good and sufficient instruments of
conveyance, assignment and transfer, duly executed by Seller (and in the case of
the Lease, an assignment of lease signed by Terra Tech Corp. and a consent to
the assignment signed by Decatur Twain LLC) and which are in form and substance
reasonably satisfactory to counsel to Purchaser and are legally sufficient to
vest in Purchaser, good title to the Assets;

 

(c) the Business Records and all assets listed by Addendum;

 

(d) certificates, signed by the manager of Seller and the manager of Purchaser,
certifying as to the truth and accuracy of, and attaching copies of, Seller’s
and Purchaser’s charter documents and manager and member consents or resolutions
adopted, authorizing and approving this Agreement, and the Transaction;

 

(e) an Estoppel Certificate in the form required by the Nevada Department of
Taxation duly executed by Purchaser;

 

(f) the Assumed Contracts, including properly assigned leases, if applicable,
both equipment and real property, if any, and all Medical Marijuana or
Recreational Marijuana licenses pertinent to the Seller, approved by the State
of Nevada and transferred to Purchaser, as agreed to by Purchaser;

 

(g) evidence of advance deposits, if any, duly executed by Seller;

 

(h) Purchaser’s standard form of employment, work file and confidentiality
agreement, in the form attached as an Exhibit, duly executed by each of the Key
Employees;

 



 6

  



 

(i) a properly executed affidavit prepared in accordance with Treasury
Regulations section 1.1445-2(b) certifying Seller’s non-foreign status;

 

(j) evidence reasonably satisfactory to each of the Purchaser and the Seller
that each of the conditions to the obligations of the other party set forth in
this Section 2.3 has been satisfied and a certificate of an officer of each of
the Purchaser and the Seller to such effect;

 

(k) on the day prior to the Closing Date, Seller shall provide an updated
Inventory Listing Report dated the date delivered (the “Updated Inventory
Listing Report”); and

 

(l) a consent to assignment by the landlord and amendment to the Lease providing
for an extension of the term of the Lease on such terms and conditions
reasonably approved by Purchaser.

 

2.4 Simultaneous Delivery. All deliveries at the Closing as provided for in
Section 2.2 shall be deemed to be made and effected simultaneously with each
other and with all deliveries provided for in Section 2.3, and all such
deliveries shall be deemed to be in escrow until all such deliveries provided
for in Section 2.2 and in Section 2.3 have been made and effected.

 

2.5. [Intentionally Omitted].

 

2.6 Termination. The parties may terminate this agreement prior to the Closing
as provided below:

 

(a) by mutual written consent;

 

(b) the Purchaser may terminate this Agreement by giving written notice to the
Seller in the event the Seller is in breach of any representation, warranty or
covenant contained in this Agreement, and such breach (i) individually or in
combination with any other such breach, would cause the conditions set forth in
Section 2.3 not to be satisfied and (ii) is not cured within twenty (20) days
following delivery by the Purchaser to the Seller of written notice of such
breach;

 

(c) the Seller may terminate this Agreement by giving written notice to the
Purchaser in the event the Purchaser is in breach of any representation,
warranty or covenant contained in this Agreement, and such breach (i)
individually or in combination with any other such breach, would cause the
conditions set forth in Section 2.3 not to be satisfied and (ii) is not cured
within twenty (20) days following delivery by the Seller to the Purchaser of
written notice of such breach;

 

(d) the Purchaser may terminate this Agreement by giving written notice to the
Seller if the Closing shall not have occurred on or before 180 days after the
Effective Date (the “Outside Date”) by reason of the failure of any condition
precedent under Section 2.3 (unless the failure results primarily from a breach
by the Purchaser of any representation, warranty or covenant contained in this
Agreement); or

 

(e) the Seller may terminate this Agreement by giving written notice to the
Purchaser if the Closing shall not have occurred on or before the Outside Date
by reason of the failure of any condition precedent under Section 2.3 (unless
the failure results primarily from a breach by the Seller of any representation,
warranty or covenant contained in this Agreement).

 



 7

  



 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF SELLER

 

Except as is otherwise set forth in Seller’s disclosure schedule (the “Seller
Disclosure Schedule”) delivered by Seller to Purchaser and dated as of the date
of this Agreement, Seller represents and warrants that the statements contained
in this Article III are true and correct as of the date hereof. Matters
disclosed by Seller in the Seller Disclosure Schedule in reference to any
section of this Agreement shall be deemed to be disclosed for all purposes under
this Agreement to the extent it is reasonably apparent on its face that such
disclosure is applicable for such other purposes.

 

3.1 Organization; No Subsidiaries.

 

(a) Seller is a company duly organized and validly existing under the Laws of
the State of Nevada and has full power and authority to carry on its business as
now conducted.

 

(b) Seller does not have any subsidiaries, and the Business is conducted solely
by Seller.

 

3.2 Authorization. This Agreement will constitute, a valid and binding agreement
of Seller enforceable against Seller, in accordance with their respective terms,
subject to (a) Laws of general application relating to bankruptcy, insolvency,
and the relief of debtors and (b) rules of law governing specific performance,
injunctive relief and other equitable remedies (collectively, the
“Enforceability Exceptions”). Seller has all requisite power and authority to
execute and deliver this Agreement, to carry out and perform its obligations
hereunder and thereunder and to carry out and perform the transactions
contemplated herein and therein. All requisite action on the part of Seller has
been taken to authorize the execution and delivery of this Agreement.

 

3.3 No Conflicts; Consents. Except as set forth in Section 3.3 of the Seller
Disclosure Schedule, the execution and the delivery by Seller of this Agreement
does not, and the consummation of the transactions contemplated herein and
therein and compliance with the provisions hereof and thereof will not (a)
conflict with or violate the articles of organization or operating agreement of
Seller, (b) conflict with or violate, result in a material breach of, constitute
a material default (with or without notice or lapse of time, or both) under or
violation of, or give to others any right of termination, amendment,
acceleration or cancellation of, or result in the creation of any Encumbrance
pursuant to, any note, bond, mortgage, indenture, lease, sublease, contract or
other agreement or instrument, permit, concession, franchise, license,
sublicense or Law applicable to Seller or any of the Assets, (c) conflict with
or violate, on the part of Seller any filing with, or any permit, authorization,
consent or approval of, any Governmental Authority, (d) require any notice,
consent or waiver under any Assumed Contract or any other agreement or contract
of Seller, except for the required consents listed in Section 1.7, (e) result in
the imposition of any Encumbrance upon any of the Assets (other than a Permitted
Encumbrance), (f) conflict with or violate any judgment, order, writ,
injunction, or decree applicable to Seller or any of the Assets, or (g) conflict
with or violate any material Law applicable to Seller or any of the Assets.

 

3.4 Financial Statements.

 

(a) Seller shall provide to Purchaser (i) the unaudited balance sheet and the
related unaudited income statement and statement of cash flows of the Business
for the calendar year 2018, and for the first quarter of 2019 (the “Historical
Financial Statements”). The Historical Financial Statements fairly present, in
all material respects, the consolidated financial condition, results of
operations and cash flows of the Business as of the dates and during the periods
indicated therein, consistent with the books and records of Seller (which, in
turn, are correct and complete in all material respects), except that the
unaudited Historical Financial Statements are subject to normal year end
adjustments, which are not material individually or in the aggregate.

 



 8

  



 

(b) Except for Permitted Encumbrances and as set forth herein, the Business does
not have any material Liability, except for Liabilities (i) reflected on the
face of the Historical Financial Statements and to be paid off in conjunction
with this Transaction, (ii) incurred in connection with the execution of this
Agreement, and (iii) of the type reflected on the face of the Historical
Financial Statements which have arisen since December 31, 2018 in the ordinary
course of business (none of which relate to breach of contract, breach of
warranty, tort, infringement, violation of or Liability under any Law or any
Action and none of which are material individually or in the aggregate).

 

3.5 Assets.

 

(a) Title to Assets. Seller has, and, following the Closing, Purchaser will
have, good, valid and marketable title to all Tangible Personal Property,
including equipment, inventory and licenses, free and clear of all Encumbrances
(other than Permitted Encumbrances). Seller has, and following the Closing
Purchaser will have, a valid and binding leasehold interest in any leased
equipment, and real property included among the Assets, free and clear of all
Encumbrances (other than Permitted Encumbrances). At the Closing, Seller will
sell, convey, assign, transfer and deliver to Purchaser good, valid, and
marketable title in, and all of Seller’s right, title and interest in and to all
of the Assets, free and clear of any Encumbrances (other than Permitted
Encumbrances).

 

(b) Condition of Assets. As set forth herein, a copy of the fixed asset ledger
of Seller, is attached, as of March 31, 2019. Each item of Tangible Personal
Property included in the Assets has been maintained in accordance with normal
industry practice, is in good operating condition (normal wear and tear
excepted) and is suitable for the purposes for which it presently is used.

 

(c) Sufficiency of Assets.

 

(i) Except for (A) the Excluded Assets, (B) any employees or contractors
(current or former) of Seller and (C) any general corporate or administrative
services provided to the Business by Seller, the Assets include all tangible and
intangible assets and rights that are used or held for use by Seller in the
operation or conduct of the Business as it is conducted immediately prior to the
Effective Date consistent with past practice, including all State Medical
Marijuana licenses, and are sufficient for the conduct of the Business by
Purchaser immediately following the Closing in substantially the same manner as
conducted by Seller immediately prior to the Effective Date. This Transaction is
contingent upon the above noted licenses being transferred to Purchaser. Seller
is only warrantying that those licenses are part of the asset package being
transferred, and does not warrant the approval from the State to transfer those
licenses to Purchaser.

 

(ii) Seller (A) does not own, use or hold any websites or Domain Names that are
owned, used or held for use in the Business other than the Seller Websites and
the Domain Names included in the Transferred Intellectual Property, if any, (B)
is not engaged in any business, activities or operations other than the Business
and the businesses related to the Excluded Assets, and (C) does not own, use or
hold any assets that are currently proposed to be used in the Business other
than the Assets.

 

(iii) The Seller has all Permits, which will be transferred in this Transaction,
necessary for the conduct of the Business as it is conducted immediately prior
to the Effective Date consistent with past practice, the lack of which would
reasonably be expected to result in a Material Adverse Effect.

 



 9

  



 

3.6 Litigation. Other than that disclosed by the Seller Disclosure Schedule,
there is no litigation, claim, action, suit, arbitration, charge, demand,
proceeding or investigation (each, an “Action”) pending or, to Seller’s
Knowledge, threatened or reasonably expected against Seller relating to the
Business, the Assets or the Assumed Liabilities, other than what shall be
specifically noted by Seller in writing. None of the Business or the Assets is
subject to (i) any continuing order, consent decree, settlement agreement or
other similar written agreement with any Governmental Authority, including, for
the avoidance of doubt, any arbitrator, mediator or similar person, (ii) any
order, writ, judgment, injunction, decree, determination or award of any
Governmental Authority or (iii) to Seller’s Knowledge, any continuing
investigation or inquiry by any Governmental Authority and, to Seller’s
Knowledge, there is no valid basis for any such investigation or inquiry.

 

3.7 Investor Representations. In connection with the issuance by Purchaser of
the `Stock Consideration Shares, and the Seller’s sale of the Assets, the Seller
represents, warrants, and acknowledges the following:

 

(a) Investment Purpose. As of the Effective Date, the Seller understands and
agrees that the consummation of the transaction contemplated by this Agreement
including the delivery of the Stock Consideration Shares to the Seller in
exchange for the Assets constitutes the offer and sale of securities under the
Securities Act, applicable state statutes, Canadian Securities Laws, and that
the Stock Consideration Shares is being acquired for the Seller’ own account and
not with a present view towards the public sale or distribution thereof, except
pursuant to sales registered or exempted from registration under the Securities
Act. At the time the Seller was offered the Stock Consideration Shares, Seller
was, and at the date hereof it is, and it will be, an “accredited investor” as
defined in Rule 501(a) under the Securities Act (an “Accredited Investor”).

 

(b) Canadian Securities Laws.

 

(i) At the time of Closing, Seller is not resident in British Columbia and is
acquiring the Stock Consideration Shares as principal.

 

(ii) Harvest Health is relying on an exemption from the requirement to provide
the Seller with a prospectus under applicable Canadian securities Laws and, as a
consequence of acquiring the Stock Consideration Shares pursuant to such
exemption, certain protections, rights and remedies provided by applicable
securities laws, including statutory rights of rescission or damages, will not
be available to the Seller, and the Seller may not receive information that
would otherwise be required to be provided to it under applicable securities
laws.

 

(iii) The Stock Consideration Shares will be subject to statutory resale
restrictions under applicable Canadian securities Laws, and the Seller covenants
that it will not resell the Stock Consideration Shares except in compliance with
such applicable Canadian securities Laws and the Seller acknowledges that it is
solely responsible (and Harvest Health is not in any way responsible) for such
compliance. Seller acknowledges that the Stock Consideration Shares will bear
the following legends:

 

“UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THE SECURITIES
REPRESENTED BY THIS CERTIFICATE MUST NOT TRADE THE SECURITIES BEFORE [INSERT
DATE THAT IS 4 MONTHS AND ONE DAY AFTER CLOSING DATE].”

 



 10

  



 

(iv) Seller acknowledges that it has been notified by Harvest Health: (a) (i) of
the delivery to the British Columbia Securities Commission (the “BCSC”) of
certain personal information pertaining to the Seller, including the Seller's
full name, address and telephone number, the number and type of securities
purchased, the total purchase price, the exemption relied upon and the date of
distribution; (ii) that this information is being collected indirectly by the
BCSC under the authority granted to it in securities legislation; (iii) that
this information is being collected for the purposes of the administration and
enforcement of the securities legislation of British Columbia; and (iv) that the
Seller may contact the public official at the BCSC at P.O. Box 10142, Pacific
Centre, 701 West Georgia Street, Vancouver, British Columbia V7Y 1L2, or at
(604) 899-6854 or 1-800-373-6393, or by facsimile at (604) 899-6581 or email at
inquiries@bcsc.bc.ca regarding any questions about the BCSC’s indirect
collection of this information.

 

(v) Seller acknowledges and consents to: (i) the fact that Harvest Health is
collecting personal information (as that term is defined under applicable
privacy legislation, including, without limitation, the Personal Information
Protection and Electronic Documents Act (Canada) and any other applicable
similar, replacement or supplemental provincial or federal legislation or laws
in effect from time to time); (ii) Harvest Health retaining such personal
information for as long as permitted or required by applicable law or business
practices; (iii) the fact that Harvest Health may be required by applicable
securities laws, the rules and policies of any stock exchange or the rules of
the Investment Industry Regulatory Organization of Canada to provide regulatory
authorities with any personal information provided by the Seller in or in
connection with this Agreement, including disclosure to the CSE; and (iv) the
collection, use and disclosure of the Seller’s personal information by the CSE.

 

(c) Reliance on Exemptions. Seller understands that the Stock Consideration
Shares are being offered and sold to Seller in reliance upon specific exemptions
from the registration requirements of United States federal and state securities
Laws and Canadian securities Laws and that the Company is relying upon the truth
and accuracy of, and Seller’s compliance with, the representations, warranties,
agreements, acknowledgments and understandings of Seller set forth herein in
order to determine the availability of such exemptions and the eligibility of
Seller to acquire the Stock Consideration Shares.

 

(d) Information. Seller and its advisors, if any, have been furnished with all
materials relating to the business, finances and operations of Harvest Health
and materials relating to the offer and sale of the Stock Consideration Shares
which have been requested by Seller or its advisors. Seller and its advisors, if
any, have been afforded the opportunity to ask questions of Harvest Health.
Seller understands that its investment in the Stock Consideration Shares
involves a significant degree of risk.

 

(e) Governmental Review. Seller understands that no United States federal or
state agency or Canadian federal or provincial agency or any other Governmental
Authority has passed on or made recommendations or endorsement of the Stock
Consideration Shares or the suitability of the investment in the Stock
Consideration Shares nor have such authorities passed upon or endorsed the
merits of the transactions set forth herein.

 

(f) Transfer or Re-sale. Seller understands that the sale or re-sale of the
Stock Consideration Shares has not been registered under the Securities Act or
any applicable state securities Laws and Canadian securities Laws, and that the
Stock Consideration Shares may not be transferred unless then permitted under
applicable securities laws. Further, the Seller covenants that it will not
resell the Stock Consideration Shares except in compliance with such Laws and
the Seller acknowledges that he or she will be solely responsible (and Purchaser
is not in any way responsible) for such compliance.

 

(g) Legends. Any legend required by the securities Laws of any state or
province, to the extent such Laws are applicable to the Stock Consideration
Shares represented by the certificate or other evidence so legended, shall be
included on any certificates representing or other applicable evidence of the
Stock Consideration Shares, including without limitation a legend consistent
with Section 2.5 of National Instrument 45-102. Seller also understands that the
Stock Consideration Shares may bear the following or a substantially similar
legend:

 



 11

  



 

NEITHER THIS SECURITY OR THE SECURITIES INTO WHICH THESE SECURITIES ARE
CONVERTIBLE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, NOR REGISTERED OR QUALIFIED UNDER ANY STATE SECURITIES LAWS. SUCH
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, DELIVERED AFTER SALE, TRANSFERRED,
PLEDGED, OR HYPOTHECATED UNLESS QUALIFIED AND REGISTERED UNDER APPLICABLE STATE
AND FEDERAL SECURITIES LAWS OR UNLESS, IN THE OPINION OF COUNSEL REASONABLY
SATISFACTORY TO THE COMPANY, SUCH QUALIFICATION AND REGISTRATION ARE NOT
REQUIRED. ANY TRANSFER OF THE SECURITIES REPRESENTED BY THIS INSTRUMENT IS
FURTHER SUBJECT TO OTHER RESTRICTIONS, TERMS AND CONDITIONS WHICH ARE SET FORTH
HEREIN.

 

3.8 Privacy. The Business has been operated at all times, and all personal
information has been collected, processed, used, disclosed, shared, transferred,
transmitted, stored and disposed of in compliance with the Privacy Statements
and all applicable privacy Laws.

 

3.9 Assumed Contracts.

 

(a) Other than the Assumed Contracts, no existing contracts with Seller shall be
assumed by Purchaser, without specific, individual, written consent by
Purchaser.

 

(b) Seller has provided Purchaser a list of all existing contracts. Except for
the Assumed Contracts, Seller is not a party to or otherwise bound by the terms
of any material contract, agreement or obligation, written or oral, affecting
the Business or the Assets. Purchaser shall separately identify each Assumed
Contract (i) pursuant to which any other party is granted “most favored party”
rights of any type or scope, or containing any non-solicitation or
non-competition covenants or other restrictions relating to the Business or that
limits the freedom of Seller to engage or participate, or compete with any other
Person, in any line of business, market or geographic area, or to make use of
any Transferred Intellectual Property, (ii) that is an IP Agreement, (iii) that
imposes on Seller payment obligations (contingent or otherwise) in excess of
$5,000 per annum, (iv) that provides for payments to Seller in excess of $5,000
per annum, (v) that constitutes a partnership or joint venture agreement, (vi)
that evidences outstanding Indebtedness which constitutes an Asset and (vii)
that is a Lease.

 

(c) Assumed Contracts (if any) are valid, binding and in full force and effect
and enforceable by Seller. Neither Seller, nor, to Seller’s Knowledge, any other
party, is in material breach, violation of, or default under, and to the
Knowledge of Seller, no event has occurred which, with the lapse of time or the
giving of notice, or both, is reasonably likely to result in a breach or
violation by Seller or such other party of, or default under, any Assumed
Contract, and there are no existing disputes or claims of default relating
thereto, or any facts or conditions Known to Seller which, if continued, will
result in a material default or claim of default thereunder. Seller has not
received any written or, to the Knowledge of Seller, oral notice of the
intention of any party to terminate, cancel, amend or not renew any Assumed
Contract. Except as set forth in Section 1.7, no consents are necessary for the
effective assignment to and assumption by Purchaser of any of the Assumed
Contracts. Seller has furnished or made available to Purchaser true and complete
copies of all Assumed Contracts and descriptions of all material terms of
Assumed Contracts that are not in writing, including any amendments, waivers or
other changes thereto.

 



 12

  



 

3.10 No Adverse Changes. Other than that noted in the Seller Disclosure
Schedule, since September 30, 2018, except as expressly contemplated by this
Agreement, (i) Seller has conducted the Business only in the ordinary course of
business and in a manner consistent with past practice and (ii) there has not
been:

 

(a) Any Material Adverse Effect or any change, development or event that,
individually or in the aggregate, has resulted in or would reasonably be
expected to result in a Material Adverse Effect;

 

(b) Any material damage, destruction or loss, whether or not covered by
insurance;

 

(c) Any sale, transfer or other disposition of Assets, except as contemplated by
this Agreement;

 

(d) Any sale, transfer or other disposition of any other assets of the Business,
except in the ordinary course of business and consistent with past practice or
as contemplated by this Agreement;

 

(e) Any actual or threatened change in Seller’s relationships with the Key
Employees;

 

(f) Any action taken or any change made, other than reasonable and usual actions
in the ordinary course of business and consistent with past practice, with
respect to accounting policies, practices, principles, methods or procedures,
other than as required by GAAP or by a Governmental Authority;

 

(g) Any writing up, writing down or writing off of the book value of any Assets,
individually or in the aggregate, in excess of $5,000, except for depreciation
and amortization in accordance with GAAP consistently applied;

 

(h) Any commencement of any Action relating to the Assets, the Assumed
Liabilities or the Business;

 

(i) Any waiver, release, assignment, settlement or compromise of any material
rights or claims, or any material Action by or against Seller and relating to
the Business or any of the Assets;

 

(j) Except in the ordinary course of business and in a manner consistent with
past practice, any entrance into, amendment, modification, acceleration or
consent to the termination of any Assumed Contract (or any contract that would
be required to be disclosed if in existence on the date hereof), or amendment,
waiver, modification or consent to the termination of Seller’s rights
thereunder;

 

(k) Any action taken for the winding up, liquidation, dissolution or
reorganization of Seller or for the appointment of a receiver, administrator or
administrative receiver, trustee or similar officer of its assets or revenues;

 

(l) Any grant of a license, exclusive or non-exclusive, or other agreement with
respect to the Transferred Intellectual Property, other than grants of rights
under the Terms and Conditions;

 

(m) Any disclosure of any trade secrets or other proprietary and confidential
information that is included in an Asset to any Person that is not subject to
any confidentiality or non- disclosure agreement;

 

(n) Any new, change in or revocation of any material Tax election; settlement or
compromise of any claim, notice, audit report or assessment in respect of Taxes;
change in any annual Tax accounting period, adoption or change in any method of
Tax accounting; filing of any amended material Tax Return; entrance into any tax
allocation agreement, tax sharing agreement, tax indemnity agreement or closing
agreement relating to any material Tax; surrender of any right to claim a
material Tax refund; or consent to any extension or waiver of the statute of
limitations period applicable to any material Tax claim or assessment, in each
case, to the extent related to the Assets or the Business; or

 



 13

  



 

(o) Any agreement, whether oral or written, to effect any of the foregoing
(excluding this Agreement).

 

3.11 Employees.

 

(a) Neither Seller nor any of its Affiliates is or has been a party to any
collective bargaining or similar agreement and there are no labor unions or
other organizations representing, purporting to represent or, to Seller’s
Knowledge, attempting to represent, any employee of Seller or any of its
Affiliates. There are no unfair labor practice complaints pending against Seller
or any of its Affiliates before the National Labor Relations Board or any other
Governmental Authority nor, to Seller’s Knowledge, are any such complaints
threatened. Neither Seller nor any of its Affiliates have experienced any
strike, slowdown or work stoppage nor, to Seller’s Knowledge, are any such
strikes, slowdowns, work stoppages or lockouts threatened.

 

(b) To Seller’s Knowledge, no Key Employee has any present intention to
terminate employment with Seller. Except as noted herein, no employee of Seller
is subject to any noncompetition, nondisclosure, confidentiality, employment,
consulting or similar contract relating to, affecting or in conflict with the
present or proposed business activities of Seller.

 

3.12 Employee Benefits.

 

(a) Seller shall provide Purchaser, a true and complete list of each Employee
Benefit Plan.

 

(b) With respect to each Employee Benefit Plan, Seller has made available to
Purchaser true and complete copies of (i) each Employee Benefit Plan (or, if not
written, a written summary of its material terms), including without limitation
all plan documents, trust agreements, insurance contracts or other funding
vehicles and all amendments thereto, (ii) all summaries and summary plan
descriptions, including any summary of material modifications, (iii) the most
recent annual reports (Form 5500 series) filed with the Internal Revenue
Service, and (iv) the most recent determination or opinion letter, if any,
issued by the Internal Revenue Service and any pending request for such a
letter.

 

(c) Each Employee Benefit Plan which is intended to be a “qualified plan” within
the meaning of Section 401(a) of the Code has either (i) received a favorable
determination letter from the Internal Revenue Service as to its qualified
status, or (ii) may rely upon a favorable prototype opinion letter from the
Internal Revenue Service, and each trust established in connection with any
Employee Benefit Plan which is intended to be exempt from federal income
taxation under Section 501(a) of the Code is so exempt, and to Seller’s
Knowledge, no fact or event has occurred that could adversely affect the
qualified status of any such Employee Benefit Plan or the exempt status of any
such trust.

 

(d) Neither the execution and delivery of this Agreement nor the consummation of
the transactions contemplated hereby (either alone or in conjunction with any
other event, whether contingent or otherwise), including, without limitation,
any termination of employment, will (i) entitle any current or former employee,
officer, consultant or director of Seller or its Affiliates to any payment; (ii)
result in or cause the accelerated vesting, funding, or time of payment, or
delivery of any compensation, equity award or other benefit; (iii) increase the
amount or value of, any payment, compensation or benefit to any such employee,
officer, consultant or director of Seller or its Affiliates; or (iv) limit
Seller’s right to amend, modify or terminate any Employee Benefit Plan.

 

(e) Neither Seller nor any ERISA Affiliate sponsors, maintains, contributes to
or is required to contribute to, or has ever sponsored, maintained, contributed
to or been required to contribute to, or has any Liability or obligation,
whether actual or contingent, with respect to any, and no Employee Benefit Plan
is a, Multiemployer Plan or a Pension Plan.

 



 14

  



 

(f) With respect to the Employee Benefit Plans, there does not now exist, nor do
any circumstances exist that would reasonably be expected to result in, any
current or contingent Liabilities of Purchaser or its Affiliates following the
Closing under ERISA, the Code or any other applicable Laws.

 

3.13 Absence of Insolvency. No insolvency proceedings of any character,
including bankruptcy, receivership, reorganization, composition or arrangement
with creditors, voluntary or involuntary, (a) is pending against Seller or any
of the Assets, (b) to the Knowledge of Seller is affecting Seller or any of the
Assets, or (c) to the Knowledge of Seller is threatened, and Seller has not made
any assignment for the benefit of creditors, nor taken any action with a view
to, or which would constitute the basis of the institution of any such
insolvency proceedings.

 

3.14 No Brokers or Finders. Except as set forth in Section 3.14 of the Seller
Disclosure Schedule, no Person has, or as a result of the transactions
contemplated herein will have, any right or valid claim against Seller, the
Business or any of the Assets for any commission, fee or other compensation as a
finder or broker, or in any similar capacity.

 

3.15 Complete Copies of Materials. Seller has delivered or made available true
and complete copies of each material document that has been requested by
Purchaser in connection with Purchaser’s legal and accounting review of Seller,
the Business and the Assets.

 

3.16 Compliance with Laws. Seller (i) is not in conflict with, or in default,
breach or violation in any respect of any applicable Law, (ii) has conducted the
operations of the Business in compliance with applicable Law in all respects and
has not received notice of any violation or alleged violation of any applicable
Law, and (iii) no event has occurred, and no condition exists, that would
reasonably be likely to (with or without notice of lapse of time) constitute or
result directly or indirectly in a violation by Seller of, or a failure on the
part of Seller to comply with, any applicable Law.

 

3.17 Real Property. Seller has good and valid leasehold interest in the Premises
free and clear of all Encumbrances, other than Permitted Encumbrances. With
respect to the lease or other occupancy agreements affecting the Premises (each,
a “Lease”), true and complete copies of which have been furnished by Seller to
Purchaser, there exists no default by Seller or any event or circumstance which
upon notice or the passage of time, or both, would give rise to any default by
Seller, nor, to the Knowledge of Seller, is there any such default or events or
circumstances of default by any lessor or subtenant under such Lease, other than
that noted in the Seller Disclosure Schedule. No party other than Seller has the
right to occupy any of the Premises. The Premises and all improvements located
thereon are free from material defect, are in good operating condition and
repair (normal wear and tear excepted), and are suitable for the purposes for
which the Premises and improvements thereon are presently used. The Premises are
supplied with all utilities and other services necessary for the operation of
such Premises as currently operated.

 

3.18 Insurance.

 

(a) Seller shall provide a list of all insurance policies and bonds that are
currently held by Seller with respect to the Business or the Assets (“Insurance
Policies”), true and complete copies of which have been made available to
Purchaser.

 



 15

  



 

(b) All premiums due with respect to such policies are currently paid and Seller
is not in material breach or material default with respect to its obligations
under the Insurance Policies and, to the Knowledge of Seller, no event has
occurred which, with notice or the lapse of time, or both, would constitute such
a breach or default, or permit termination or modification, under any of the
Insurance Policies. Seller has not received notice of cancellation or
termination of any Insurance Policy, nor has it been denied or had revoked or
rescinded any policy of insurance, nor has it borrowed against any such
policies. There are and have been no claims against any Insurance Policies and
no insurance carrier has denied or, to the Knowledge of Seller, threatened to
deny coverage.

 

3.19 Taxes.

 

(a) Seller has timely filed (taking into account any extensions of time for such
filings that have been properly and timely requested by Seller) all material Tax
Returns that were required to be filed. All such Tax Returns are complete and
accurate in all material respects. All material Taxes owed by Seller (whether or
not shown on any Tax Return) have been paid. Seller is not currently the
beneficiary of any extension of time within which to file any Tax Return. No
written claim has ever been made by a Governmental Authority in a jurisdiction
in which Seller does not file Tax Returns that Seller is or may be subject to
taxation by that jurisdiction. There are no Encumbrances on any of the Assets or
the Business for Taxes (other than Permitted Encumbrances).

 

(b) Seller has not waived any statute of limitations in respect of Taxes or
agreed to any extension of time with respect to a Tax assessment or deficiency.

 

(c) The unpaid Taxes of Seller did not, as of each of the dates of the
Historical Financial Statements, exceed the reserve for Tax Liability (excluding
any reserve for deferred Taxes established to reflect timing differences between
book and Tax income) set forth on the face of the balance sheets contained in
the Historical Financial Statements (rather than in any notes thereto). Since
the date of such financial statements, Seller has not incurred any liability for
Taxes outside the ordinary course of business consistent with past practice.

 

(d) No audit, investigation, dispute, claims or other Actions for or relating to
any Liability for Taxes of Seller is presently in progress, nor has Seller been
notified in writing of any request for such an audit, potential claim, dispute
or other examination.

 

(e) No Tax deficiency is outstanding, assessed or, to the knowledge of Seller,
threatened or proposed against Seller that would adversely impact Purchaser, the
Assets or Purchaser’s use of the Assets.

 

(f) Seller has not been and will not as of the Closing Date be a “United States
real property holding corporation” within the meaning of Section 897 of the
Code.

 

(g) Neither the execution and delivery of this Agreement, nor the consummation
of the transactions contemplated hereby, either alone or in combination with
another event (whether contingent or otherwise) will result in any “parachute
payment” under Section 280G of the Code (or any corresponding provision of
state, local, or foreign Tax Law).

 

(h) There are no proceedings pursuant to which Seller is disputing any amounts
payable for Taxes arising out of Seller’s ownership or operation of the Assets
or Business.

 

(i) No Asset (i) is property required to be treated as owned by another Person
pursuant to the provisions of Section 168(f)(8) of the Internal Revenue Code of
1954, as amended and in effect immediately prior to the enactment of the Tax
Reform Act of 1986, (ii) constitutes “tax-exempt use property” within the
meaning of Section 168(h) of the Code, (iii) is “tax-exempt bond financed
property” within the meaning of Section 168(g) of the Code, (iv) secures any
debt the interest of which is tax- exempt under Section 103(a) of the Code or
(v) is subject to a 467 rental agreement as defined in Section 467 of the Code.

 



 16

  



 

3.20 Inventory. The Inventory Listing Report is, and the Updated Inventory
Listing Report on the day prior to the Closing Date will be, true, complete and
correct and prepared in a manner disclosed to the Purchaser. All Inventory
consists of a quality which are saleable and merchantable in the ordinary course
of business, except for obsolete items and items of below-standard quality all
of which have been written off or written down to net realizable value.

 

3.21 Information. The information concerning Seller and the Business set forth
in this Agreement and the schedules is complete and accurate in all material
respects and does not contain any untrue statements of a material fact or omit
to state a material fact required to make the statements made, in light of the
circumstances under which they were made, not misleading. In addition, Seller
has fully disclosed in writing to Purchaser (through this Agreement or the
schedules) all information relating to matters involving Seller and the Business
and assets or its present or past operations or activities which (i) indicated
or may indicate, in the aggregate, the existence of a greater than $500.00
liability , (ii) have led or may lead to a competitive disadvantage on the part
of Seller or (iii) either alone or in aggregation with other information covered
by this Section, otherwise have led or may lead to a material adverse effect on
the Business, its assets, or its operations or activities as presently conducted
or as contemplated to be conducted after the Closing Date, including, but not
limited to, information relating to governmental, employee, environmental,
litigation and securities matters and transactions with affiliates.

 

3.22 Environmental Compliance and Disclosure related to the Business. To the
Knowledge of Seller:

 

(a) Seller is in compliance with, all permits, licenses and government
authorizations and has filed all notices that are required under local, state
and federal Laws and regulations relating to protection of the environment,
pollution control, product registration and hazardous materials (“Environmental
Laws”) applicable to the Business and Seller is in compliance with all
applicable limitations, restrictions, conditions, standards, prohibitions,
requirements, obligations, schedules and timetables contained in those laws or
contained in any Law, regulation, code, plan, order, decree, judgment, notice,
permit or demand letter issued, entered, promulgated or approved thereunder
related to the Business.

 

(b) Seller has not received notice of actual or threatened liability under the
Federal Comprehensive Environmental Response, Compensation and Liability Act
(“CERCLA”) or any similar state or local statute or ordinance from any
governmental agency or any third party, and there are no facts or circumstances
which would form the basis for the assertion of any claim against the Business
under any Environmental Laws including, without limitation, CERCLA or any
similar local, state or foreign Law with respect to any on-site or off-site
location.

 

(c) Seller has not entered into or agreed to, nor does Seller contemplate
entering into any consent decree or order, and are not subject to any judgment,
decree or judicial or administrative order relating to compliance with, or the
cleanup of hazardous materials under, any applicable Environmental Laws related
to the Business.

 



 17

  



 

(d) Seller has not received notice that the Business is subject to any claim,
obligation, liability, loss, damage or expense of whatever kind or nature,
contingent or otherwise, incurred or imposed or based upon any provision of any
Environmental Law and arising out of any act or omission of Seller, its
employees, agents or representatives or arising out of the ownership, use,
control or operation by Seller of any facility, site, area or property owned or
operated in connection with the Business (including, without limitation, any
facility, site, area or property currently or previously owned or leased by
Seller as it relates to the operation of the Business) from which any hazardous
materials were released into the environment (the term “release” meaning any
spilling, leaking, pumping, pouring, emitting, emptying, discharging, injecting,
escaping, leaching, dumping or disposing into the environment, and the term
“environment” meaning any surface or ground water, drinking water supply, soil,
surface or subsurface strata or medium, or the ambient air).

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

Purchaser represents and warrants that the statements contained in this Article
IV are true and correct as of the date hereof. Matters disclosed by Purchaser in
the Purchaser Disclosure Schedule in reference to any section of this Agreement
shall be deemed to be disclosed for all purposes under this Agreement to the
extent it is reasonably apparent on its face that such disclosure is applicable
for such other purposes.

 

4.1 Organization and Valid Existence. Purchaser is a Nevada limited liability
company duly formed, validly existing and in good standing under the Laws of the
State of Nevada and has full power and authority to carry on its business as now
conducted.

 

4.2 Authorization. This Agreement is duly and validly executed and delivered by
Purchaser and constitute, or will constitute, valid and binding agreements of
Purchaser, enforceable against Purchaser in accordance with their respective
terms, subject to the Enforceability Exceptions. Purchaser has all requisite
power and authority to execute and deliver this Agreement, to carry out and
perform its obligations hereunder and thereunder and to carry out and perform
the transactions contemplated herein and therein. All requisite action on the
part of Purchaser has been taken to authorize the execution and delivery of this
Agreement.

 

4.3 No Conflicts; Consents. The execution and the delivery by Purchaser of this
Agreement does not, and the consummation of the transactions contemplated herein
and therein and compliance with the provisions hereof and thereof will not, (a)
conflict with or violate the articles of organization or operating agreement of
Purchaser, (b) conflict with or violate, result in a material breach of,
constitute a material default (with or without notice or lapse of time, or both)
under or violation of, or give to others any right of termination, amendment,
acceleration or cancellation of, or result in the creation of any lien pursuant
to any note, bond, mortgage, indenture, lease, sublease, contract or other
agreement or instrument, permit, concession, franchise, license, sublicense or
Law applicable to Purchaser or any of its properties or assets.

 

4.4 Stock Consideration. The Multiple Voting Shares to be issued at each
Closing, as applicable, have been duly authorized and reserved for issuance (and
Harvest Health has reserved that number of Subordinate Voting Shares into which
such Multiple Voting Shares may be converted) and, when issued, such Multiple
Voting Shares and the Subordinate Voting Shares issuable upon conversion
thereof, will (i) have been validly issued and outstanding as fully paid and
non-assessable shares; and (ii) have been issued in compliance with all
applicable securities Laws and the rules and regulations of the CSE. The
Multiple Voting Shares issuable at each Closing and the Subordinate Voting
Shares issuable upon conversion of the Multiple Voting Shares are being issued
in reliance on an exemption from the prospectus requirement of applicable
securities Laws. The issued and outstanding Subordinate Voting Shares are listed
and posted for trading on the CSE and Harvest Health shall provide all required
notices to the CSE under applicable CSE policies. As at the Effective Date,
Harvest Health is in compliance in all material respects with the policies of
the CSE.

 



 18

  



 

4.5 Consents and Approvals. At the Closing Date, all consents, approvals,
Permits, authorizations or filings as may be required to be made or obtained by
Harvest Health under applicable securities Laws and the rules and regulations of
the CSE necessary for the creation, issuance and sale, as applicable, of the
Multiple Voting Shares and the Subordinate Voting Shares issuable upon exchange
of the Multiple Voting Shares, and the consummation of the transactions
contemplated by this Agreement, will have been made or obtained, as applicable
(other than the filing of reports required under applicable securities Laws
within the prescribed time periods imposed thereby or by the CSE).

 

4.6 Reporting Issuer. Neither the CSE nor, the securities regulatory authorities
in any of British Columbia, Alberta, Saskatchewan or Ontario nor, to the
knowledge of Harvest Health, any other securities commission or other similar
regulatory authority, has issued any order ceasing, preventing or suspending
trading of any securities of Harvest Health and no such proceeding is, to the
knowledge of Harvest Health, pending, contemplated or threatened. Harvest Health
is a “reporting issuer” only in the provinces of British Columbia, Alberta,
Saskatchewan and Ontario within the meaning of the securities Laws in such
province and is not named as being in default of such securities Laws in the
list of reporting issuers maintained by any securities commission in such
Provinces. Harvest Health is a “foreign private issuer” as defined in Rule 3b-14
of the Securities Act (a “Foreign Private Issuer”). There is no ‘substantial US
market interest” (as described in 17 CFR 230.902(j)(i) with respect to the
Multiple Voting Shares.

 

4.7 Public Record. Harvest Health has filed with the securities commissions in
each of British Columbia, Alberta, Saskatchewan and Ontario, and made available
publicly on SEDAR, all reports, schedules, forms, statements, and other
documents as are required to be filed by it under the securities Laws of such
provinces. All continuous and timely disclosure documents, reports, forms,
filings, and fees required to be made and paid by Harvest Health pursuant to
such securities Laws have been made and paid in accordance with such securities
Laws. The information, documents, and statements set forth in the Public Record
did not contain any “misrepresentation,” within the meaning of applicable
securities Laws, as of the date of such information or statement, and were
prepared in accordance with and in compliance with such securities Laws. Harvest
Health has not filed any confidential material change reports still maintained
on a confidential basis.

 

4.8 Consents and Approvals. At the Closing Date, all consents, approvals,
Permits, authorizations or filings as may be required to be made or obtained by
Harvest Health under applicable securities Laws and the rules and regulations of
the CSE necessary for the creation, issuance and sale, as applicable, of the
Multiple Voting Shares and the Subordinate Voting Shares issuable upon
conversion of the Multiple Voting Shares, and the consummation of the
transactions contemplated by this Agreement, will have been made or obtained, as
applicable (other than the filing of reports required under applicable
securities Laws within the prescribed time periods imposed thereby or by the
CSE). At the Closing Date, all consents and approvals as may be required to be
made or obtained by Harvest Health, including but not limited to under the
Notice of Articles of Harvest Health, for the issuance of the issuance of the
the Subordinate Voting Shares upon conversion of the Multiple Voting Shares will
have been made or obtained, as applicable.

 



 19

  



 

ARTICLE V

 

COVENANTS OF THE SELLER AND PURCHASER; POST-CLOSING MATTERS

 

5.1 Further Assurances.

 

(a) Seller shall, from time to time, at the request of Purchaser, and without
further consideration, execute and deliver such instruments of transfer,
conveyance and assignment in addition to those delivered, and take such other
actions, as may be reasonably necessary to assign, transfer, convey and vest in
Purchaser, and to put Purchaser in possession of, the Assets, including but not
limited to obtaining any and all required consents of third parties which Seller
has not obtained as of the Closing Date. Seller will use its commercially
reasonable efforts to obtain for Purchaser any and all consents of third parties
which Seller has not obtained as of the Closing Date. Seller further agrees to
provide information pertaining to the Assets as may be reasonably requested by
Purchaser.

 

(b) Each Party shall cooperate with the other to transfer all Assets, including
State licenses, inventory, equipment, software, data and other information
maintained by Seller, to Purchaser.

 

(c) Prior to the Closing Date, Purchaser shall cause to be made or obtained, as
the applicable, all consents and approvals as may be required to be made or
obtained by Harvest Health, including but not limited to under the Notice of
Articles of Articles of Harvest Health, for the issuance of the issuance of the
the Multiple Voting Shares issuable upon the Closing and Purchaser shall deliver
to Seller at the Closing a certificate of a senior officer of Harvest Health
certifying same, such certificate to be in a form and substance satisfactory to
Seller.

 

5.2 Tax Liability.

 

(a) Purchaser and Seller agree to furnish or cause to be furnished to the other,
upon request, as promptly as practicable, such information and assistance
relating to the Business and Assets, including access to books and records, as
is reasonably necessary for the filing of all Tax Returns by Purchaser or
Seller, the making of any election relating to Taxes, the preparation for any
audit by any Taxing authority and the prosecution or defense of any claim, suit
or proceeding relating to any Tax. Each of Purchaser and Seller shall retain all
books and records with respect to Taxes pertaining to the Assets for a period of
at least seven (7) years following the Closing Date (the “Seven Year Period”).
At the end of the Seven Year Period, each party hereto shall provide the other
with at least ten (10) days prior written notice before transferring, destroying
or discarding any such books and records, during which period the party
receiving such notice can elect to take possession, at its own expense, of such
books and records. If Seller elects to undergo a voluntary dissolution as a
corporation prior to the end of the Seven Year Period, prior to such
dissolution, Seller shall notify Purchaser or one of its Affiliates or designees
before such dissolution and before transferring, destroying or discarding any
such books and records, during which period Purchaser or one of its Affiliates
or designees receiving such notice can elect to take possession, at its own
expense, of such books and records. Purchaser and Seller shall cooperate fully
with each other in the conduct of any audit, litigation or other proceeding
relating to Taxes involving the Assets or the Allocation Schedule.

 

(b) To the extent not otherwise provided in this Agreement, Seller shall be
responsible for and shall promptly pay when due all Property Taxes levied with
respect to the Assets attributable to the Pre-Closing Tax Period. All Property
Taxes levied with respect to the Assets for the Straddle Period shall be
apportioned between Purchaser and Seller based on the number of days of such
Straddle Period included in the Pre-Closing Tax Period and the number of days of
such Straddle Period included in the Post-Closing Tax Period. Seller shall be
liable for the proportionate amount of such Property Taxes that is attributable
to the Pre-Closing Tax Period, and Purchaser shall be liable for the
proportionate amount of such Property Taxes that is attributable to the
Post-Closing Tax Period. Upon receipt of any bill for such Property Taxes,
Purchaser or Seller, as applicable, shall present a statement to the other
setting forth the amount of reimbursement to which each is entitled under this
Section 5.2(b) together with such supporting evidence as is reasonably necessary
to calculate the proration amount. The proration amount shall be paid by the
party owing it to the other within ten (10) days after delivery of such
statement. In the event that Purchaser or Seller makes any payment for which it
is entitled to reimbursement under this Section 5.2(b), the applicable party
shall make such reimbursement promptly but in no event later than ten (10) days
after the presentation of a statement setting forth the amount of reimbursement
to which the presenting party is entitled along with such supporting evidence as
is reasonably necessary to calculate the amount of reimbursement.

 



 20

  



 

(c) All Transfer Taxes will be borne equally by Purchaser and Seller. Purchaser
and Seller further agree, upon request, to use commercially reasonable efforts
to obtain any certificate or other document from any Governmental Authority or
any other Person as may be necessary and will otherwise cooperate so as to
mitigate, reduce or eliminate any Tax that could be imposed in connection with
the transactions contemplated hereby.

 

(d) Seller shall promptly notify Purchaser in writing upon receipt by Seller of
notice of any pending or threatened Tax audits or assessments relating to the
income, properties or operations of Seller that reasonably may be expected to
relate to or give rise to an Encumbrance on the Assets or the Business. Each of
Purchaser and Seller shall promptly notify the other in writing upon receipt of
notice of any pending or threatened Tax audit or assessment challenging the
Allocation Schedule.

 

5.3 Dissolution. Seller hereby covenants not to voluntarily dissolve and windup
as a company for a period of not less than the later of (X) the expiration of
the Survival Period and (Y) the period of time the Seller may voluntarily
dissolve in accordance with applicable Law.

 

5.4 Transitioned Employees. As set forth herein, Seller shall provide a list of
all employees of Seller employed in the operation of the Business as of the
Closing Date, stating such employee’s name, job title, location of employment,
base salary or hourly rate of compensation, target incentive compensation, years
of service credit, accrued vacation and other paid time-off, exempt/non-exempt
status, hire date and severance payments, if any. All such employees are
referred to herein as the “Business Employees.”

 

(a) On or prior to the Closing Date, Purchaser shall, or shall cause one of its
Affiliates to, extend offers of employment to those Business Employees whom it
desires to hire (if any), which offers shall be on such terms and conditions as
Purchaser shall determine, in each case, in Purchaser’s sole discretion,
provided, however, that Purchaser shall extend offers of employment to the Key
Employees prior to the Closing Date. Seller shall cooperate with and use its
best efforts to make reasonably accessible to Purchaser any Business Employees
to whom Purchaser wishes to makes offers of employment (including without
limitation the Key Employees and otherwise as communicated by Purchaser to
Seller on the Closing Date) and to assist Purchaser in its efforts to secure
satisfactory employment terms with those Business Employees. Any Business
Employees, including any Key Employees, who accept an offer of employment in
accordance herewith and commence employment with Purchaser or its Affiliate as
of the Closing Date shall be referred to as the “Transitioned Employees.” Seller
and its Affiliates shall terminate for all purposes (including under all
Employee Benefit Plans) the employment of all Business Employees, including any
Key Employees, who agree to become Transitioned Employees, effective immediately
prior to the Closing.

 

(b) Seller shall be and remain solely responsible for filing all Tax Returns
with respect to its employment of any of its employees through the Closing Date.

 

(c) Seller shall be and remain solely liable for any and all COBRA Liabilities.

 

(d) Notwithstanding anything herein to the contrary, Seller shall be solely
responsible for, and Seller shall indemnify and hold Purchaser and its
Affiliates harmless from and against, any and all Liabilities or obligations,
whether actual or contingent: (i) associated with any employee or other service
provider of Seller or any of its Affiliates (or any dependent thereof),
including without limitation any Business Employee, in any case who does not
become a Transitioned Employee, including in connection with any termination of
any such service relationship; (ii) that arise in connection with any
Transitioned Employee (or any dependent thereof) on or prior to the Closing
Date; and (iii) that arise under or in connection with any Employee Benefit Plan
at any time. Without limiting the generality of the foregoing, Purchaser shall
not, at any time, have or assume any obligation or liability with regard to any
severance, retention, employment, change-of-control, pension, retirement, equity
or other plan, program, policy or agreement of or with Seller or any of its
Affiliates.

 



 21

  



  

(e) Nothing contained in this Agreement shall confer upon any Transitioned
Employee any right with respect to continuance of employment by Purchaser or its
Affiliates, nor shall anything herein interfere with the right of Purchaser or
its Affiliates to terminate the employment of any of the Transitioned Employees
at any time, with or without cause, or restrict Purchaser or its Affiliates in
the exercise of its independent business judgment in modifying any of the terms
and conditions of the employment of the Transitioned Employees.

 

(f) No provision of this Agreement shall (i) create any third-party beneficiary
rights in any current or former service provider of Seller or any of its
Affiliates, any beneficiary or dependents thereof, or any collective bargaining
representative thereof; (ii) be deemed or construed to be an amendment or other
modification of any Employee Benefit Plan, or Purchaser employee benefit plan;
(iii) obligate Purchaser or its Affiliates to adopt, enter into or maintain any
employee benefit plan or other compensatory plan, program or arrangement at any
time; or (iv) be deemed to prevent or restrict in any way the right of Purchaser
or its Affiliates to terminate, reassign, promote or demote any Transitioned
Employee at any time, or to change the title, powers, duties, responsibilities,
functions, locations, salaries, other compensation or terms or conditions of
employment of such Transitioned Employee.

 

5.5 Collection of Accounts Receivable. Seller shall be entitled to collect all
Accounts Receivable pending as of the date of this Agreement.

 

5.6 Use of Company Name. Purchaser shall not use, and shall not permit any
Affiliate to use, the name Blüm, or any name reasonably similar thereto after
December 31, 2019. Prior to December 31, 2019, Purchaser shall be entitled to
use the name Blüm in connection with the operation of the Business at the
Premises as provided for in the Trademark License Agreement attached hereto as
Exhibit A.

 

5.7 Conduct of Business Pending the Closing. After the execution and delivery of
this Agreement and until the Closing, except as otherwise permitted by this
Agreement or as provided by the prior written consent of the Purchaser:

 

(a) The Business will be conducted and the Assets operated only in the ordinary
course of business consistent with past practices, which shall include, without
limitation, operating in compliance with all applicable laws, regulations and
administrative orders of Governmental Authorities, the maintenance in force of
all insurance policies currently in force and effect and the maintenance of the
Assets in merchantable and saleable and good operating condition and repair.

 

(b) Subject to Section 5.7(f), the Seller shall use commercially reasonable
efforts to maintain the goodwill of the customers, suppliers, manufacturers,
licensors and others having business relationships with the Seller.

 

(c) Subject to Section 5.7(f), the Seller will not enter into any contract or
commitment affecting the Assets or the Assumed Liabilities, or amend terminate
or violate the terms of any such contract or commitment (or waive any right
thereunder).

 



 22

  



 

(d) The Seller will not create or assume any Liens on the Assets.

 

(e) The Seller will conduct the affairs of the Business in such a manner so that
the representations and warranties contained in Section 3.16 shall continue to
be true and correct on and as of the Closing Date as if made on and as of the
Closing Date.

 

(f) The Seller shall not lease, sell, transfer or otherwise dispose of any of
the Assets other than sales of Inventory, payment of accounts payable and
collection of accounts receivables in the ordinary course of business or with
the consent of the Purchaser.

 

(g) The Seller shall not commit, orally or in writing, to do any of the
foregoing.

 

5.8 Conversion. Seller may convert the Multiple Voting Shares into Subordinate
Voting Shares at any time four months and one day after the date of issuance of
the Multiple Voting Shares subject to the terms and conditions set forth in this
Section 5.8. Not later than five (5) trading days after receipt by Harvest
Health of a notice from the Seller to convert Multiple Voting Shares into
Subordinate Voting Shares (the “Share Delivery Date”), Harvest Health shall
deliver, or cause to be delivered, to the Seller or its designee a certificate
representing the Subordinate Voting Shares, which, to the extent permitted by
law, shall be free of restrictive legends and trading restrictions; provided,
however, that the holder of the Multiple Voting Shares who elects to convert
such shares hereby agrees that such holder shall sell the Subordinate Voting
Shares issued upon conversion of the Multiple Voting Shares within 30 days of
such conversion. All certificates required to be delivered by Harvest Health
under this Section shall be delivered electronically by an established clearing
corporation, unless Harvest Health or its transfer agent is prohibited from
delivering such shares electronically; in which case Harvest Health shall then
issue and deliver to the address as specified in such notice a certificate,
registered in the name of the Seller or its designee, for the number of
Subordinate Voting Shares to which the Seller shall be entitled. Other than as
provided for in this Section 5.8, Harvest Health’s obligation to issue and
deliver the Subordinate Voting Shares upon conversion of the Multiple Voting
Shares in accordance with the terms hereof is absolute and unconditional. In the
event the Seller shall elect to convert any or all of the Multiple Voting
Shares, Harvest Health may not refuse conversion for any reason except as
provided for herein, unless an injunction from a court of competent
jurisdiction, on notice to Seller, restraining and or enjoining conversion shall
have been issued. If Harvest Health fails for any reason to deliver to the
Seller a certificate pursuant to this Section by the Share Delivery Date, the
Seller shall have the right to pursue all remedies available to it hereunder, at
law or in equity including, without limitation, a decree of specific performance
and/or injunctive relief. The exercise of any such rights shall not prohibit the
Seller from seeking to enforce damages pursuant to any other Section hereof or
under applicable law.

 

ARTICLE VI

 

INDEMNIFICATION

 

6.1 Survival Period; Certain Limitations.

 

(a) The representations and warranties of Seller contained in this Agreement
shall survive the Closing Date for a period of eighteen (18) months (the
“Survival Period”), provided, that with respect to the representations and
warranties set forth in Section 3.2 (Authorization), Subsection 3.4(a) (Title to
Assets), Section 3.12 (No Brokers or Finders) and Section 3.17 (Taxes), the
Survival Period shall be the 30th day after the expiration of the applicable
statute of limitations (including any extensions thereto to the extent that such
statute of limitations may be tolled). The representations and warranties of
Purchaser contained in this Agreement shall survive the Closing Date for the
Survival Period. All covenants and agreements of the parties will survive the
Closing Date in accordance with their respective terms. If written notice of a
claim has been given prior to the expiration of the Survival Period by a party,
then the relevant representations and warranties shall survive as to such claim
until such claim has been finally resolved.

 



 23

  



 

(b) It is the express intent of the parties hereto that, if the applicable
Survival Period for an item as contemplated by this Article VI is shorter than
the statute of limitations that would otherwise have been applicable to such
item, then, by contract, the applicable statute of limitations with respect to
such item shall be reduced to the shortened survival period contemplated hereby.
The parties hereto further acknowledge that the time periods set forth in this
Article VI for the assertion of claims under this Agreement are the result of
arms-length negotiation among the each of the parties hereto and that they
intend for the time periods to be enforced as agreed by each of the parties
hereto.

 

6.2 Indemnification.

 

(a) Indemnification by Seller. Subject to the limitations set forth in this
Article VI, after the Closing Date, Purchaser and its Affiliates (including,
after the Closing Date, the Business and Assets), and their respective officers,
directors, employees, agents, successors and assigns (collectively, the
“Purchaser Indemnified Parties”) shall be indemnified and held harmless by
Seller for any and all liabilities, losses, Taxes, damages of any kind, claims,
costs, expenses, fines, fees, deficiencies, interest, awards, judgments, amounts
paid in settlement and penalties (including reasonable attorneys’, consultants’
and experts’ fees and expenses and other costs of defending, investigating or
settling claims) suffered, incurred, or paid by them (including in connection
with any Action brought or otherwise initiated by any of them) (collectively,
“Losses”), arising out of or resulting from:

 

(i) any inaccuracy or breach of any representation or warranty made by Seller in
this Agreement;

 

(ii) the breach of any covenant or agreement made by Seller in this Agreement;

 

(iii) any failure of Seller to pay any of its debts, obligations or Liabilities
(other than any Assumed Liabilities pursuant to Section 1.4) as and when due;

 

(iv) any Excluded Liabilities; or

 

(v) any fraud that is committed by Seller in connection with the negotiation and
execution of this Agreement.

 

(b) Indemnification by Purchaser. Subject to the limitations set forth in this
Article VI, after the Closing Date, Seller and its Affiliates, and their
respective officers, directors, employees, agents, successors and assigns
(collectively, the “Seller Indemnified Parties”) shall be indemnified and held
harmless by Purchaser for any and all Losses arising out of or resulting from:

 

(i) any inaccuracy or breach of any representation or warranty made by Purchaser
in this Agreement;

 

(ii) the breach of any covenant or agreement made by Purchaser in this
Agreement;

 

(iii) any Assumed Liabilities; or

 

(iv) any fraud that is committed by Purchaser in connection with the negotiation
and execution of this Agreement.

 



 24

  



 

(c) Materiality. As used herein, Losses are not limited to matters asserted by
third parties, but include Losses incurred or sustained by the Purchaser
Indemnified Parties or Seller Indemnified Parties in the absence of claims by
third parties.

 

6.3 Limitations.

 

(a) Limitation on Seller Liability. Seller shall have no liability for
indemnification under Section 6.2(a)(i) with respect to any Losses that would
otherwise be payable under Section 6.2(a)(i) until the aggregate of all such
Losses exceeds $50,000 (the “Liability Threshold”), and then after the Liability
Threshold has been exceeded Seller shall be responsible for all such Losses
based thereon for all amounts in excess of the Liability Threshold. The maximum
aggregate liability of Seller for indemnification under this Article VI for any
of the matters set forth in Section 6.2(a)(i) shall not exceed $3,000,000 (the
“Indemnification Limit”); provided, however, that neither the Liability
Threshold nor the Indemnification Limit shall apply with respect to any claim
described in Sections 6.2(a)(ii) – 6.2(a)(v); provided, further, that in no
event shall the maximum aggregate liability of Seller for any matters under this
Article VI exceed that portion of the Purchase Price actually received by
Seller, including the Escrow Amount.

 

(b) Limitation on Purchaser Liability. Purchaser shall have no liability for
indemnification under Section 6.2(b)(i) with respect to any Losses that would
otherwise be payable under Section 6.2(b)(i) until the aggregate of all such
Losses exceeds the Liability Threshold, and after the Liability Threshold has
been exceeded, Purchaser shall be responsible for all such Losses in excess of
the Liability Threshold. The maximum aggregate liability of Purchaser for
indemnification under this Article VI for any of the matters set forth in
Section 6.2(b)(i) shall not exceed the Indemnification Limit; provided, however,
that that neither the Liability Threshold nor the Indemnification Limit shall
apply with respect to any claim described in Sections 6.2(b)(ii) – 6.2(b)(iv).

 

(c) Notwithstanding the foregoing, the Liability Threshold and the
Indemnification Limit shall not apply to any Losses in connection with any
breach of any of the representations or warranties set forth in Sections 3.2
(Authorization), 3.5(a) (Title to Assets), 3.5(c)(i) (Sufficiency of Assets),
3.5(c)(ii) (Sufficiency of Assets), 3.14 (No Brokers or Finders) 3.19 (Taxes)
and 4.2 (Authorization); provided, however, that in no event shall the maximum
aggregate liability of Seller for any matters under this Article VI exceed that
portion of the Purchase Price actually received by Seller, including the Escrow
Amount.

 

(d) Losses shall exclude lost profits or any punitive or exemplary damages,
unless specifically awarded by an arbitrator or Governmental Authority to a
third party and paid to such third party by an Indemnified Party (as defined
below).

 

(e) The parties hereto agree that the rights to indemnification under this
Article VI shall be the sole and exclusive rights and remedies of the parties
hereto against any other party for any Losses relating to or arising under this
Agreement; provided, that notwithstanding the foregoing, nothing set forth in
this Article VI shall be deemed to prohibit or limit any party’s right at any
time to seek injunctive or other equitable relief for the failure of any other
party to perform any covenant or agreement contained herein or for any party’s
right to seek any remedy based upon fraud.

 



 25

  



 

6.4 Indemnification Procedures.

 

(a) For purposes of this Section 6.4, a party against which indemnification may
be sought is referred to as the “Indemnifying Party” and the party which may be
entitled to indemnification is referred to as the “Indemnified Party.”

 

(b) Claims.

 

(i) As soon as practicable, and not later than the last day of the Survival
Period, an Indemnified Party may deliver to an Indemnifying Party a certificate
signed by any authorized officer of such Indemnified Party (a “Claim
Certificate”):

 

(A) stating that such Indemnified Party has incurred Losses;

 

(B) stating the amount of the Losses if known; and

 

(C) specifying in reasonable detail the nature of the claim to which such Losses
are related. Any Third Party Claims (as defined below) shall also be subject to
the requirements in Section 6.4(d).

 

(c) Resolution of Objections to Claims.

 

(i) If the Indemnifying Party does not contest, by written notice to the
Indemnified Party, any claim or claims by the Indemnified Party made in any
Claim Certificate within the thirty (30) day period following receipt of the
Claim Certificate, then the Indemnifying Party will be conclusively deemed to
have consented to the recovery by the Indemnified Party of the full amount of
the damages specified in the Claim Certificate. The Indemnifying Party shall pay
to the Indemnified Party cash in an amount equal to the amount of the Losses set
forth in such Claim Certificate.

 

(ii) If the Indemnifying Party objects in writing to any claim or claims by the
Indemnified Party made in any Claim Certificate within such thirty (30) day
period, the Indemnifying Party and Indemnified Party shall attempt in good faith
for 15 days after the Indemnified Party’s receipt of such written objection to
resolve such objection. If the Indemnifying Party and the Indemnified Party
shall so agree, a memorandum setting forth such agreement shall be prepared and
signed by the Indemnifying Party and the Indemnified Party.

 

(iii) If no such agreement can be reached during the 15-day period for good
faith negotiation, but in any event upon the expiration of such 15-day period,
either the Indemnifying Party or the Indemnified Party may bring an Action in
accordance with the terms of Section 8.1 to resolve the matter.

 

(iv) Seller and Purchaser agree to treat (and cause their Affiliates to treat)
any payment received pursuant to this Article VI as adjustments to the
Transaction Consideration for all Tax purposes, to the maximum extent permitted
by Law.

 



 26

  



 

(d) Third Party Claims.

 

(i) The obligations and liabilities of Indemnifying Parties under this Article
VI with respect to Losses arising from actual or threatened claims or demands by
any Person not party to this Agreement (other than an Affiliate of Purchaser)
which are subject to the indemnification provided for in this Article VI (“Third
Party Claims”) shall be governed by and contingent upon the following additional
terms and conditions. If an Indemnified Party shall receive notice of any Third
Party Claim prior to the expiration of the Survival Period, the Indemnified
Party shall give the Indemnifying Party notice of such Third Party Claim by
delivering a Claim Certificate to the Indemnifying Party within ten (10) days of
the receipt by the Indemnified Party of such notice; provided, however, that the
failure to provide such notice shall not release an Indemnifying Party from any
of its obligations under this Article VI except to the extent that such
Indemnifying Party is materially prejudiced by such failure. The Claim
Certificate shall be deemed to have complied with Section 6.4(b) if it describes
in reasonable detail the facts known to the Indemnified Party giving rise to
such indemnification claim, and the amount or good faith estimate of the amount
arising therefrom (if known).

 

(ii) If the Indemnifying Party acknowledges in writing its obligation to
indemnify the Indemnified Party hereunder against any Losses that may result
from such Third Party Claim (without any reservation of rights), then the
Indemnifying Party shall be entitled to assume and control the defense of such
Third Party Claim through counsel of its choice (such counsel to be reasonably
acceptable to the Indemnified Party) if it (x) gives notice of its intention to
do so to the Indemnified Party within ten (10) days of the receipt of such
notice from the Indemnified Party and (y) it furnishes the Indemnified Party
with reasonable evidence that the Indemnifying Party is and will be able to
satisfy such Losses; provided, however, that the Indemnifying Party shall not
have the right to assume the defense of the Third Party Claim if (i) any such
claim seeks, in addition to or in lieu of monetary Losses, any injunctive or
other equitable relief or involves criminal allegations; (ii) there is
reasonably likely to exist a conflict of interest that would make it
inappropriate (in the judgment of the Indemnified Party in its reasonable
discretion) for the same counsel to represent both the Indemnified Party and the
Indemnifying Party; or (iii) settlement of, or an adverse judgment with respect
to, the Third Party Claim would establish (in the good faith judgment of the
Indemnified Party) a precedential custom or practice that would be materially
adverse to the business interests of the Indemnified Party or would impact the
Taxes or Tax position of the Indemnified Party. If the Indemnifying Party
assumes the defense of a Third Party Claim, it will conduct the defense
actively, diligently and at its own expense, and it will hold all Indemnified
Parties harmless from and against all Losses caused by or arising out of any
settlement thereof. The Indemnified Party shall cooperate with the Indemnifying
Party in such defense and make available to the Indemnifying Party, at the
Indemnifying Party’s expense, all witnesses, pertinent records, materials and
information in the Indemnified Party’s possession or under the Indemnified
Party’s control relating thereto as is reasonably requested by the Indemnifying
Party and shall have the right to participate at its own cost in the defense of
such Third Party Claim. Except with the written consent of the Indemnified Party
(not to be unreasonably withheld, conditioned or delayed), the Indemnifying
Party will not, in the defense of a Third Party Claim, consent to the entry of
any judgment or enter into any settlement (i) which does not include as an
unconditional term thereof the giving to the Indemnified Party by the third
party of a release from all liability with respect to such Action; or (ii)
unless there is no finding or admission of (A) any violation of Law by the
Indemnified Party (or any affiliate thereof), (B) any liability on the part of
the Indemnified Party (or any affiliate thereof) or (C) any violation of the
rights of any Person and no effect on any other claims of a similar nature that
may be made by the same third party against the Indemnified Party (or any
affiliate thereof), provided, that the Indemnified Party shall have no
obligation of any kind to consent to the entry of any judgment of settlement
unless such judgment or settlement is only for money damages, the full amount of
which will be paid by the Indemnifying Party.

 



 27

  



 

(iii) In the event that the Indemnifying Party fails or elects not to assume the
defense of an Indemnified Party against such Third Party Claim which the
Indemnifying Party had the right to assume, the Indemnified Party shall have the
right, at the expense of the Indemnifying Party, to defend or prosecute such
claim in any manner as it may reasonably deem appropriate and may settle such
claim after giving written notice thereof to the Indemnifying Party, on such
terms as such Indemnified Party may deem appropriate, and the Indemnified Party
may seek prompt reimbursement for any Losses incurred in connection with such
settlement. If no settlement of such Third Party Claim is made, the Indemnified
Party may seek prompt reimbursement for any Losses arising out of any judgment
rendered with respect to such claim. Any Losses for which an Indemnified Party
is entitled to indemnification hereunder shall be promptly paid as suffered or
incurred. If the Indemnifying Party does not elect to assume the defense of a
Third Party Claim which it has the right to assume hereunder, the Indemnified
Party shall have no obligation to do so.

 

(iv) In the event that the Indemnifying Party is not entitled to assume the
defense of the Indemnified Party against such Third Party Claim, the Indemnified
Party shall have the right, at the expense of the Indemnifying Party, to defend
or prosecute such claim and consent to the entry of any judgment or enter into
any settlement with respect to the Third Party Claim in any manner it may
reasonably deem appropriate after giving written notice thereof to the
Indemnifying Party, and the Indemnified Party may seek prompt reimbursement for
any Losses incurred in connection with such judgment or settlement. In such
case, the Indemnified Party shall conduct the defense of the Third Party Claim
actively and diligently, and the Indemnifying Party shall cooperate with the
Indemnified Party in such defense and make available to the Indemnified Party,
at the Indemnifying Party’s expense, all such witnesses, records, materials and
information in the Indemnifying Party’s possession or under the Indemnifying
Party’s control relating thereto as is reasonably requested by the Indemnified
Party. If no settlement of such Third Party Claim is made, the Indemnified Party
may seek prompt reimbursement for any Losses arising out of any judgment
rendered with respect to such claim. Any Losses for which an Indemnified Party
is entitled to indemnification hereunder shall be promptly paid as suffered or
incurred.

 

6.5 Manner of Payment. At the Closing, Purchaser shall deposit the Purchase
Price in whatever manner and to whatever financial institution as directed by
the Seller.

 

ARTICLE VII

 

DEFINITIONS

 

As used in this Agreement, the following terms shall have the meanings set forth
or referenced below:

 

7.1 “Accounts Payable” shall mean all accounts and notes receivable payable by
Seller solely to the extent generated by the Business as conducted by Seller
prior to the Closing Date. “Accounts Receivable” shall mean all accounts and
notes receivable payable to Seller solely to the extent generated by the
Business as conducted by Seller prior to the Closing Date, and other rights to
payment and the full benefit of any security therefor, whether billed or
unbilled.

 

7.2 “Affiliate” shall mean a Person that directly or indirectly through one or
more intermediaries is controlled by, or is under common control with, another
Person.

 

7.3 “Assumed Contracts” shall mean the agreements and contracts identified by
separate agreement.

 

7.4 “Business Records” shall mean copies of Seller’s books and records, original
files, drawings, documentation, data or information that have been or now are
used in or with respect to, in connection with or otherwise relating to the
Business, the Assets and the Assumed Liabilities; provided that Business Records
exclude any items specifically included among the Excluded Assets.

 



 28

  



 

7.5 “COBRA” shall mean Part 6 of Subtitle B of Title I of ERISA, Section 4980B
of the Code, and any similar state Law.

 

7.6 “COBRA Liability” shall mean all Liabilities arising under COBRA (i) in
respect of any Business Employee (or any beneficiary or dependent thereof) who
does not become a Transitioned Employee, and (ii) arising on or prior to the
Closing Date, with respect to any Transitioned Employee (or any beneficiary or
dependent thereof).

 

7.7 “Confidential Information” means all information (whether or not
specifically identified as confidential), in any form or medium, that is
disclosed to or by, or developed or learned by, Seller that relates to the
Business, Assets or Assumed Liabilities, including: (a) information relating to
strategic plans and practices, business, accounting, financial or marketing
plans, practices or programs, training practices and programs, salaries,
bonuses, incentive plans and other compensation and benefits information and
accounting and business methods, in each case, of the Business, Assets or
Assumed Liabilities; (b) identities of, individual requirements of, specific
contractual arrangements with, and information about, the Business, its
customers and their respective confidential information; (c) any confidential or
proprietary information of any third party that Seller or subsidiary of Seller
has a duty to maintain confidentiality of, or use only for certain limited
purposes, in each case, related to the Business, Assets or Assumed Liabilities;
(d) industry research related to the Business, Assets or Assumed Liabilities
compiled by, or on behalf of Seller, including identities of potential target
companies, management teams, and transaction sources identified by, or on behalf
of, Seller; (e) compilations of data and analyses, processes, methods, track and
performance records, data and data bases, in each case, related to the Business,
Assets or Assumed Liabilities; and (f) information related to the Intellectual
Property of the Business and updates of any of the foregoing, provided that
“Confidential Information” shall not include any information that Seller can
demonstrate has become generally known to and widely available for use within
the industry other than as a result of the acts or omissions of Seller or a
Person that Seller has direct control over to the extent such acts or omissions
are not authorized by Seller in the performance of such Person’s assigned duties
for Seller.

 

7.8 “Employee Benefit Plan” shall mean any “employee benefit plan” as defined in
Section 3(3) of ERISA (whether or not subject to ERISA) and each other plan,
policy, program practice, agreement, understanding or arrangement (whether
written or oral) providing compensation or other benefits to any current or
former director, officer, employee or consultant (or to any spouse, dependent or
beneficiary thereof) of Seller or any Affiliate of Seller, maintained, sponsored
or contributed to by Seller or any Affiliate of Seller, or under which Seller or
any Affiliate of Seller has or may have any obligation or liability, whether
actual or contingent, including, without limitation, all personnel policy,
collective bargaining, bonus (including transaction bonus), incentive
compensation, stock option, restricted stock, phantom stock, stock unit, stock
appreciation right, deferred stock, performance share, performance share unit,
employee stock ownership, stock purchase, equity or equity-based, phantom
equity, deferred compensation, change in control, employment, consulting,
retention, noncompetition, nondisclosure, vacation, holiday, sick leave,
severance, retirement, supplemental retirement, defined benefit, defined
contribution, pension, money purchase, target benefit, cash balance, pension
equity, 401(k), savings, profit sharing, supplemental or executive retirement,
excess benefit, medical, dental, vision, life insurance, cafeteria (Code Section
125), adoption assistance, dependent care assistance, health savings, health
reimbursement, flexible spending, voluntary employees beneficiary, multiple
employer welfare, accident, disability, long-term care, employee assistance,
scholarship, fringe benefit, expense reimbursement, welfare benefit, paid time
off, employee loan, salary continuation and other benefit or similar plan,
policy, program, practice, agreement, understanding or arrangement, including
any trust, escrow, funding, insurance or other agreement related thereto.

 



 29

  



 

7.9 “Encumbrances” shall mean any and all restrictions on or conditions to
transfer or assignment, claims, liabilities, licenses, liens, pledges,
mortgages, options, restrictions, rights of first refusal, security interests
and encumbrances of any kind, whether accrued, absolute, contingent or otherwise
and whether voluntarily or involuntarily incurred or arising by operation of
Law.

 

7.11 “Environmental Laws” means any and all Laws which (i) regulate or relate to
the protection or clean up of the environment; the use, treatment, storage,
transportation, handling, disposal or release of Hazardous Substances, the
preservation or protection of waterways, groundwater, drinking water, air,
wildlife, plants or other natural resources; or the health and safety of persons
or property, including without limitation protection of the health and safety of
employees; or (ii) impose liability or responsibility with respect to any of the
foregoing, including without limitation the Comprehensive Environmental
Response, Compensation and Liability Act (42 U.S.C. § 9601 et seq.), or any
other Law of similar effect.

 

7.12 “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended and the regulations promulgated thereunder.

 

7.13 “ERISA Affiliate” shall mean any entity (whether or not incorporated) other
than Seller that, together with Seller, is required to be treated as a single
employer under Section 414(b), (c), (m) or (o) of the Code.

 

7.14 “Escrow Agreement” shall mean that certain Escrow Agreement, by and among
Purchaser and Seller, in the form attached hereto as Exhibit B.

 

7.16 “GAAP” shall mean generally accepted accounting principles in the United
States.

 

7.17 “Governmental Authority” shall mean any court, or any federal, state,
municipal, provincial or other governmental authority, department, commission,
board, service, agency, political subdivision or other instrumentality.

 

7.18 “Harvest Health” shall mean Harvest Health & Recreation, Inc., a British
Columbia corporation.

 

7.19 “Hazardous Substances” means: (i) any pollutant, chemical, substance and
any toxic, infectious, carcinogenic, reactive, corrosive, ignitable or flammable
chemical, or chemical compound, or hazardous substance, material or waste,
whether solid, liquid or gas, that is subject to regulation, control or
remediation under any Environmental Laws; (ii) petroleum and petroleum products,
including crude oil and any fractions thereof; (iii) natural gas, synthetic gas,
and any mixtures thereof; (iv) polychlorinated biphenyls, toxic mold, asbestos
and radon; (v) any other contaminant; and (vi) any substance, material or waste
regulated by any Governmental Authority pursuant to any Environmental Law.

 

7.20 “Indebtedness” shall mean, with respect to any Person at any date, without
duplication: (i) all short-term and long-term indebtedness outstanding at any
one time as determined in accordance with GAAP consistently applied, (ii) all
obligations of such Person for borrowed money; (iii) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments
(including any seller notes, deferred purchase price obligations or earn-out
obligations issued or entered into in connection with any acquisition undertaken
by such Person) including outstanding checks; (iv) all obligations in respect of
letters of credit, to the extent drawn, and bankers’ acceptances issued for the
account of such Person; (v) all liabilities of such Person under conditional
sale or other title retention agreements, including capital leases; (vi) all
obligations of such Person with respect to vendor advances or any other advances
made to such Person; (vii) all liabilities of such Person arising out of
interest rate and currency swap arrangements and any other arrangements designed
to provide protection against fluctuations in interest or currency rates; (viii)
all obligations of such Person to pay the deferred purchase price of any
properties, goods or services (other than those trade payables in the ordinary
course of business); (ix) any liability or obligation of others guaranteed by,
or secured by any Encumbrance on the assets of, such Person; (x) all liabilities
or obligations to pay any bonuses or other compensation in connection with or
relating to the Transaction; and (xi) any and all principal, accrued interest,
prepayment premiums or penalties, related expenses, commitment and other fees,
sale or liquidity participation amounts, reimbursements, indemnities and other
amounts related to any of the foregoing.

 



 30

  



 

7.21 “Intellectual Property” means intellectual property, regardless of form,
together with all rights in, arising out of, or associated with intellectual
property in any jurisdiction (including the right to sue for infringement or
misappropriation and collect damages, and to apply for and obtain any
registrations or other forms of legal protection), including: (a) published and
unpublished works of authorship, including audiovisual works, collective works,
Software, web sites, web site content, compilations, databases, derivative
works, literary works, and sound recordings, rights in databases and rights
granted under the Copyright Act or similar Laws of foreign jurisdictions (“Works
of Authorship”); (b) inventions and discoveries, whether or not patentable,
including articles of manufacture, business methods, compositions of matter,
improvements, machines, methods, and processes and new uses for any of the
preceding items, including rights granted under the Patent Act or similar Laws
of foreign jurisdictions (“Inventions”); (c) words, names, symbols, devices,
designs, and other designations, and combinations of the preceding items, used
to identify or distinguish a business, good, group, product, or service or to
indicate a form of certification, including logos, product designs and product
features together with the goodwill of the business associated therewith,
including common law rights, applications, or registrations for the Trademarks,
as well as any other proprietary rights in the Trademarks together with the
goodwill of the business associated therewith anywhere in the world, including
but not limited to, rights in the “look and feel” of objects and rights granted
under the Lanham Act or similar Laws of foreign jurisdictions (“Trademarks”);
(d) Confidential Information, including information that is not generally known
or readily ascertainable through proper means, whether tangible or intangible,
or patentable or unpatentable, including algorithms, customer lists, ideas,
designs, formulas, know-how, show-how, methods, processes, programs, prototypes,
systems, and techniques, including trade secrets and rights granted under the
Uniform Trade Secrets Act or similar Laws of foreign jurisdictions; (e) Internet
domain names, including but not limited to those set forth in the Seller
Disclosure Schedule together with the goodwill of the business associated
therewith (“Domain Names”); (f) rights in, arising out of, or associated with a
person’s name, voice, signature, photograph, or likeness, including rights of
personality, privacy, and publicity; and (g) rights of attribution and integrity
and other moral rights of an author.

 

7.22 “Key Employees” shall mean those identified and listed separately, as
mutually agreed by both Purchaser and Seller.

 

7.23 “Knowledge” or “Know” or “Known” shall mean, with respect to Seller, the
current actual knowledge, after reasonable inquiry, of the following officers of
Seller: Derek Peterson and Michael Nahass; provided, however, that any such
reasonable inquiry shall not include any inquiry, investigation or review of any
third party docket search, including patent or trademark records or any other
similar third party source of information.

 

7.24 “Law” shall mean all applicable federal, state, provincial and local laws,
ordinances, rules, statutes, regulations, and all orders, writs, injunctions,
awards, judgments or decrees.

 

7.25 “Liability” or “Liabilities” shall mean any direct or indirect liability,
Indebtedness, obligation, guarantee or endorsement, whether known or unknown,
whether accrued or unaccrued, whether absolute or contingent, whether due or to
become due, or whether liquidated or unliquidated.

 



 31

  



 

7.26 “Material Adverse Effect” shall mean any effect that would be materially
adverse to the Business, the Assets or the Assumed Liabilities, taken as a
whole, whether or not occurring in the ordinary course of business.

 

7.27 “Multiemployer Plan” shall mean any “multiemployer plan” within the meaning
of Sections 3(37) or 4001(a)(3) of ERISA.

 

7.28 “Pension Plan” shall mean any Employee Benefit Plan that is subject to
Section 412 of the Code or Section 302 or Title IV of ERISA.

 

7.29 “Permits” shall mean any and all licenses, permits, authorizations,
certificates, franchises, variances, waivers, consents, and other approvals from
any Governmental Authority.

 

7.30 “Permitted Encumbrances” means statutory liens for Taxes that are not yet
due and payable or liens for Taxes being contested in good faith by any
appropriate proceedings for which adequate reserves have been established,
non-exclusive licenses of Software or licenses granted by Seller in the ordinary
course of its business consistent with past practice under its Terms and
Conditions (copies of which have been made available to Purchaser’s counsel).

 

7.31 “Person” shall mean an individual, a partnership, a corporation, a limited
liability company, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization or a Governmental Authority.

 

7.32 “Post-Closing Tax Period” means any Tax period beginning after the Closing
Date and that portion of a Straddle Period beginning after the Closing Date.

 

7.33 “Pre-Closing Tax Period” means any Tax period ending on or before the
Closing Date and that portion of any Straddle Period ending on the Closing Date.

 

7.34 “Premises” means the facilities located at 3650 S. Decatur, Units 6 & 7,
Las Vegas, Nevada 89103.

 

7.35 “Privacy Statements” means, collectively, any and all of Seller’s privacy
policies published on the Seller Websites or otherwise made available by Seller
to third parties regarding the collection, retention, use and distribution of
the personal information of individuals, including from visitors of any of the
Seller Websites.

 

7.36 “Property Taxes” means all real property Taxes, personal property Taxes and
similar ad valorem Taxes.

 

7.37 “Registered Intellectual Property Rights” means all Intellectual Property
that is the subject of an application, certificate, filing, registration, or
other document issued by, filed with, or recorded by, any Governmental Authority
at any time in any jurisdiction, including all issued patents and applications,
reissues, divisions, re-examinations, renewals, extensions, provisionals,
continuations, and continuations-in-part.

 

7.38 “Securities Act” means the Securities Act of 1933, as amended.

 



 32

  



 

7.39 “Software” means computer programs of any type or form (including source
code and object code), including code, scripts, applets, engines, generators,
and macros, and related programmers’ comments, data files and structures, header
and include files, macros, object libraries, programming tools not commercially
available, technical specifications, flowcharts, and logic diagrams, schematics,
annotations, and documentation.

 

7.40 “Straddle Period” means any Tax period beginning before or on and ending
after the Closing Date.

 

7.41 “Tangible Personal Property” means the tangible personal property
identified on Schedule 7.41.

 

7.42 “Tax” or “Taxes” shall mean any federal, state, provincial, territorial,
local, or foreign income, profits, gross receipts, capital gains taxes, license,
payroll, employment, excise, severance, stamp, occupation, premium, windfall
profits, environmental, customs duties, capital stock, franchise, profits,
withholding, social security (or similar), unemployment, disability, real
property, personal property, sales, use, transfer, registration, business
license, occupation, value added, goods and service, alternative or add- on
minimum, estimated, or other tax or governmental charge of any kind whatsoever,
including any interest, penalty, or addition thereto, whether disputed or not.

 

7.43 “Tax Return” shall mean a declaration, statement, report, return or other
document or information with respect to Taxes.

 

7.44 “Terms and Conditions” means any and all of the visitor terms and
conditions published on Seller Websites governing visitors’ use of and access to
any of the Seller Websites.

 

7.45 “Transfer Taxes” means any transfer, stamp, documentary, sales, use,
registration, value-added and other similar taxes imposed by any state or
political subdivision thereof on the sale of the Assets under this Agreement, or
the use of the Assets immediately following the sale under this Agreement,
regardless of whether the legal obligation to pay, collect or remit such taxes
falls on Seller or Purchaser.

 

7.46 “WARN Act” shall mean the Worker Adjustment and Retraining Notification Act
of 1988 and analogous state and local Law.

 

7.47 “Withdrawal Liability” shall mean Liability to a Multiemployer Plan under
Part I of Subtitle E of Title IV of ERISA.

 

ARTICLE VIII

 

GENERAL

 

8.1 Law Governing. This Agreement shall be governed by, and construed in
accordance with, the Laws of the State of Nevada without regard to choice or
conflict of law principles that would result in the application of any Laws
other than the Laws of the State of Nevada. All Actions arising out of or
relating to this Agreement shall be heard and determined exclusively in the
Courts of the State of Nevada and any state appellate court therefrom within the
State of Nevada. The parties hereto hereby (a) submit to the exclusive
jurisdiction of the Courts of the State of Nevada and any state appellate court
therefrom within the State of Nevada for the purpose of any Action arising out
of or relating to this Agreement brought by any party hereto, and (b)
irrevocably waive, and agree not to assert by way of motion, defense, or
otherwise, in any such Action, any claim that it is not subject personally to
the jurisdiction of the above-named courts, that its property is exempt or
immune from attachment or execution, that the Action is brought in an
inconvenient forum, that the venue of the Action is improper, or that this
Agreement or the Transaction may not be enforced in or by any of the above-named
courts.

 



 33

  



 

8.2 Assignment; Binding upon Successors and Assigns. None of the parties hereto
may assign any of its rights or obligations hereunder without the prior written
consent of the other party, which consent shall not be unreasonably withheld.
Notwithstanding the foregoing, Purchaser may assign its rights and obligations
under this Agreement to any Affiliate or a third party in the event the
Necessary Approvals are not obtained without obtaining Seller’s consent. Except
as otherwise provided herein, this Agreement will be binding upon and inure to
the benefit of the parties hereto and their respective permitted successors and
assigns.

 

8.3 Severability. If any provision of this Agreement, or the application
thereof, shall for any reason and to any extent be held to be invalid or
unenforceable, the remainder of this Agreement and the application of such
provision to other Persons or circumstances shall be interpreted so as best to
reasonably effect the intent of the parties hereto. The parties further agree to
replace such invalid or unenforceable provision of this Agreement with a valid
and enforceable provision which will achieve, to the extent possible, the
economic, business and other purposes of the invalid or unenforceable provision.

 

8.4 Entire Agreement. This Agreement, the exhibits and schedules hereto, the
certificates referenced herein, the exhibits thereto, constitute the entire
understanding and agreement of the parties hereto with respect to the subject
matter hereof and thereof and supersede all prior and contemporaneous agreements
or understandings, inducements or conditions, express or implied, written or
oral, between the parties with respect hereto and thereto. This Agreement
(including the documents and the instruments referred to herein and therein) is
not intended to confer upon any Person other than the parties hereto and thereto
any rights or remedies hereunder or thereunder.

 

8.5 Counterparts; Facsimile. This Agreement may be executed in any number of
counterparts, each of which shall constitute an original and all of which
together shall constitute one and the same instrument. Execution and delivery of
this Agreement by .pdf or facsimile transmission shall be deemed for all
purposes to be due execution and delivery by the signing Persons.

 

8.6 Other Remedies. Except as otherwise provided herein, any and all remedies
herein expressly conferred upon a party hereto shall be deemed cumulative with
and not exclusive of any other remedy conferred hereby or by Law on such party,
and the exercise of any one remedy shall not preclude the exercise of any other.

 

8.7 Amendment and Waivers. Any term or provision of this Agreement may be
amended, and the observance of any term of this Agreement may be waived (either
generally or in a particular instance and either retroactively or prospectively)
only by a writing signed by the party to be bound thereby. The waiver by a party
of any breach hereof for default in payment of any amount due hereunder or
default in the performance hereof shall not be deemed to constitute a waiver of
any other default or any succeeding breach or default.

 

8.8 Waiver. Each party hereto may, by written notice to the others: (a) waive
any of the conditions to its obligations hereunder or extend the time for the
performance of any of the obligations or actions of the others, (b) waive any
inaccuracies in the representations of the others contained in this Agreement or
in any documents delivered pursuant to this Agreement, (c) waive compliance with
any of the covenants of the others contained in this Agreement or (d) waive or
modify performance of any of the obligations of the others. No action taken
pursuant to this Agreement, including any investigation by or on behalf of any
party, shall be deemed to constitute a waiver by the party taking such action of
compliance with any representation, warranty, condition or agreement contained
herein. Waiver of the breach of any one or more provisions of this Agreement
shall not be deemed or construed to be a waiver of other breaches or subsequent
breaches of the same provisions.

 



 34

  



 

8.9 Notices. All notices and other communications hereunder will be in writing
and will be deemed given (a) upon receipt if delivered personally (or if mailed
by registered or certified mail), (b) the day after dispatch if sent by
overnight courier, (c) upon dispatch if transmitted by telecopier, email or
other means of facsimile transmission (and confirmed by a copy delivered in
accordance with clause (a) or (b)), properly addressed to the parties at the
following addresses:

 

If to Purchaser:

 

Harvest of Nevada (Decatur LV), LLC

1155 W. Rio Salado Parkway, Suite 201

Tempe, AZ 85281

ATTN: Lazarus Rothstein, Assistant General Counsel

Email: lrothstein@harvestinc.com

 

If to Seller:

 

MEDIFARM LLC

ATTN: CEO

2040 Main Street, Suite 225

Irvine, CA 92614

Email: Derek@terratechcorp.com

 

Any party may change its address for such communications by giving notice
thereof to the other party in conformity with this Section.

 

8.10 Construction and Interpretation of Agreement.

 

(a) The parties hereto and their respective attorneys have negotiated this
Agreement, and the language hereof shall not be construed for or against any
party by reason of its having drafted such language.

 

(b) The titles and headings herein are for reference purposes only and shall not
in any manner limit the construction of this Agreement, which shall be
considered as a whole.

 

(c) As used in this Agreement, any reference to any state of facts, event,
change or effect being “material” with respect to any entity means a state of
facts that is material to the current condition (financial or otherwise),
properties, assets, liabilities, business or operations of such entity.

 

(d) Unless the context clearly indicates otherwise, (a) each definition in this
Agreement includes the singular and the plural; (b) each reference in this
Agreement to any gender includes the masculine, feminine and neuter where
appropriate; (c) the words “include” and “including” and variations thereof
shall not be deemed terms of limitation, but rather shall be deemed to be
followed by the words “without limitation”; (d) the words “hereof,” “herein,”
“hereto,” “hereby,” “hereunder” and derivative or similar words refer to this
Agreement as an entirety and not solely to any particular provision of this
Agreement; and (e) each reference in this Agreement to a particular Article,
Section, Exhibit or Schedule means an Article or Section of, or an Exhibit or
Schedule to, this Agreement, unless another agreement is specified.

 

(e) Capitalized terms shall have the meanings ascribed to them in this
Agreement.

 



 35

  



 

8.11 No Joint Venture. Nothing contained in this Agreement shall be deemed or
construed as creating a joint venture or partnership between any of the parties
hereto. No party hereto is by virtue of this Agreement authorized as an agent,
employee or legal representative of any other party hereto. No party hereto
shall have the power to control the activities and operations of any other and
their status is, and at all times, will continue to be, that of independent
contractors with respect to each other. No party hereto shall have any power or
authority to bind or commit any other. No party hereto shall hold itself out as
having any authority or relationship in contravention of this Section.

 

8.12 Absence of Third Party Beneficiary Rights. No provisions of this Agreement
are intended, nor shall be interpreted, to provide or create any third party
beneficiary rights or any other rights of any kind in any client, customer,
affiliate, shareholder, partner, or employee of any party hereto or any other
Person or entity unless specifically provided otherwise herein, and, except as
so provided, all provisions hereof shall be personal solely between the parties
to this Agreement.

 

8.13 Waiver of Jury Trial. Each of the parties hereto hereby waives to the
fullest extent permitted by applicable Law any right it may have to a trial by
jury with respect to any litigation directly or indirectly arising out of, under
or in connection with this Agreement or the Transaction. Each of the parties
hereto (a) certifies that no representative, agent or attorney of any other
party has represented, expressly or otherwise, that such other party would not,
in the event of litigation, seek to enforce that foregoing waiver and (b)
acknowledges that it and the other hereto have been induced to enter into this
Agreement and the Transaction, as applicable, by, among other things, the mutual
waivers and certifications in this Section 8.13.

 

8.14 Attorneys’ Fees. Except as otherwise specifically provided herein, in any
suit, action or appeal (including arbitration) to enforce this Agreement or any
term or provision of this Agreement, or to interpret this Agreement, the
prevailing party shall be entitled to recover its costs incurred, including
reasonable attorneys’ fees at trial or on appeal.

 

8.15 Fees and Expenses. Except as set forth in Section 8.14, all fees and
expenses incurred in connection with this Agreement and the transactions
contemplated by this Agreement shall be paid by the party incurring such
expenses, whether or not the transaction is consummated.

 

8.16 Confidentiality and Publicity. Unless otherwise permitted by this Agreement
or as required by applicable law, rule or regulation, Seller and Purchaser shall
consult with each other before issuing any press release or otherwise making any
public statement or making any other public (non-confidential) disclosure
(whether or not in response to an inquiry) regarding the terms of this Agreement
and the transactions contemplated hereby, and neither shall issue any such press
release or make any such statement or disclosure without the prior approval of
the other (which approval shall not be unreasonably withheld); provided,
however, that Purchaser and Seller have the right to disclose the Transaction to
third parties as may be necessary in order to obtain any necessary third party
consents or permissions to take any other actions necessary to consummate the
Transaction.

 

8.17 Bulk Transfer Laws. Notwithstanding anything to the contrary herein,
Purchaser acknowledges that Seller will not comply with any bulk transfer Laws
of any jurisdiction in connection with the transactions contemplated hereunder.

 

[The remainder of this page is intentionally left blank.]

 



 36

  



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

 



MEDIFARM LLC

   By:

/s/ Derek Peterson

Name:

Derek Peterson 

Its:

Manager 



 



Harvest of Nevada (Decatur LV), LLC

   By:/s/ Jason Vedadi

Name:

Jason Vedadi Its:Executive Chairman 



 



Harvest Health & Recreation, Inc.

   By:

/s/ Jason Vedadi

Name:

Jason Vedadi Its:Executive Chairman 



 



 37

  



 

EXHIBIT A

 

TRADEMARK LICENSE AGREEMENT

 

 



 38

  



 

EXHIBIT B

 

ESCROW AGREEMENT

 

 



39



 